Exhibit 10.2

 

LEASE AGREEMENT

 

LIBERTY PROPERTY LIMITED PARTNERSHIP

Landlord

 

AND

 

ev3, INC.

Tenant

 

AT

 

9600 54th Avenue North

Plymouth, MN 55441

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

INDEX

 

 

 

 

 

 

 

1.

 

Basic Lease Terms and Definitions

 

2.

 

Premises

 

3.

 

Use

 

4.

 

Term; Possession

 

5.

 

Rent

 

6.

 

Operating Expenses

 

7.

 

Utilities

 

8.

 

Insurance; Waivers; Indemnification

 

9.

 

Maintenance and Repairs

 

10.

 

Compliance

 

11.

 

Signs

 

12.

 

Alterations

 

13.

 

Mechanics’ Liens

 

14.

 

Landlord’s Right of Entry

 

15.

 

Damage by Fire or Other Casualty

 

16.

 

Condemnation

 

17.

 

Quiet Enjoyment

 

18.

 

Assignment and Subletting.

 

19.

 

Subordination; Mortgagee’s Rights

 

20.

 

Tenant’s Certificate; Financial Information

 

21.

 

Surrender

 

22.

 

Defaults - Remedies

 

23.

 

Authority

 

24.

 

Liability of Landlord

 

25.

 

Miscellaneous

 

26.

 

Notices

 

27.

 

Security Deposit/Letter of Credit

 

28.

 

Automatic Funds Transfer

 

29.

 

Initial Tenant Improvements

 

30.

 

Parking

 

31.

 

Right of First Offer

 

32.

 

Leasing Restriction

 

33.

 

Building Name

 

34.

 

Extension Options

 

 

i

--------------------------------------------------------------------------------


 

THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and ev3, INC., a
corporation organized under the laws of Delaware (“Tenant”), and is dated as of
the date on which this Lease has been fully executed by Landlord and Tenant.

 


1.             BASIC LEASE TERMS AND DEFINITIONS.


 


(A)           PREMISES:  SUITE 100, CONSISTING OF APPROXIMATELY 31,718 RENTABLE
SQUARE FEET AS SHOWN ON EXHIBIT “A”.


 


(B)


BUILDING: APPROXIMATE RENTABLE SQUARE FEET: 50,021


 


ADDRESS: 9600 54TH AVENUE NORTH, PLYMOUTH, MINNESOTA 55441


 


(C)           TERM: 52 MONTHS (PLUS ANY PARTIAL MONTH FROM THE COMMENCEMENT DATE
UNTIL THE FIRST DAY OF THE NEXT FULL CALENDAR MONTH DURING THE TERM).


 


(D)           COMMENCEMENT DATE:  NOVEMBER 1, 2005


 


(E)           EXPIRATION DATE:  THE LAST DAY OF THE TENN.


 


(F)            MINIMUM ANNUAL RENT:  PAYABLE IN MONTHLY INSTALLMENTS AS FOLLOWS:

 

Period

 

Annual

 

Monthly

11/1/05 – 10/31/06

 

$

347,946.48

 

$

28,995.54

11/1/06 – 10/31/07

 

356,645.16

 

29,720.43

11/1/07 – 10/31/08

 

365,561.28

 

30,463.44

11/1/08 – 10/31/09

 

347,700.24

 

31,225.02

11/1/09 – 2/28/10

 

384,067.80

 

32,005.65

 


(G)           ANNUAL OPERATING EXPENSES:  $131,312.52, PAYABLE IN MONTHLY
INSTALLMENTS OF $10,942.71, SUBJECT TO ADJUSTMENT AS PROVIDED IN THIS LEASE.


 


(H)           TENANT’S SHARE:  63.41% (ALSO SEE DEFINITIONS)


 


(I)            USE: GENERAL OFFICE, PRODUCTION AND MANUFACTURING, RESEARCH,
SHIPPING, RECEIVING, NORMAL BUSINESS DISTRIBUTION AND WAREHOUSING, ALL TO THE
EXTENT PERMITTED UNDER APPLICABLE ZONING, PROVIDED THAT NO MORE THAN 18,324
RENTABLE SQUARE FEET SHALL BE USED AS OFFICE.


 


(J)            SECURITY DEPOSIT:  $33,000 LETTER OF CREDIT

 

1

--------------------------------------------------------------------------------


 


(K)           ADDRESSES FOR NOTICES:

 

Landlord:

Liberty Property Limited Partnership
10400 Viking Drive, Suite 130
Eden Prairie, MN 55344 Attn: Vice President/City Manager

 

Tenant:

 

Before the Commencement Date:
ev3, Inc.
4600 Nathan Lane North
Plymouth, MN 55442-2920
Attn: Legal

 

 

 

 

 

 

 

 

 

 

 

On or after the Commencement Date:
Premises
Attn: Legal

 


(L)            GUARANTOR: N/A


 


(M)          ADDITIONAL DEFINED TERMS:  SEE RIDER 1 FOR THE DEFINITIONS OF OTHER
CAPITALIZED TERMS.


 


(N)           CONTENTS: THE FOLLOWING ARE ATTACHED TO AND MADE A PART OF THIS
LEASE:

 

Rider 1 – Additional Definitions

 

Exhibits:

 

“A” – Plan showing Premises
“B” – Building Rules
“C” – Estoppel Certificate Form
“D” – Exclusions from Operating Expenses
“E” – Initial Tenant Improvements
“F” – Tenant’s Exclusive Parking Area

 


2.             PREMISES.  LANDLORD LEASES TO TENANT AND TENANT LEASES FROM
LANDLORD THE PREMISES, TOGETHER WITH THE RIGHT IN COMMON WITH OTHERS TO USE THE
COMMON AREAS.  TENANT ACCEPTS THE PREMISES, BUILDING AND COMMON AREAS “AS IS”,
WITHOUT RELYING ON ANY REPRESENTATION, COVENANT OR WARRANTY BY LANDLORD EXCEPT
AS SET FORTH IN SECTION 29 (INITIAL TENANT IMPROVEMENTS) AND OTHER THAN AS
EXPRESSLY SET FORTH IN THIS LEASE.  LANDLORD AND TENANT STIPULATE AND AGREE TO
THE RENTABLE SQUARE FOOTAGE SET FORTH IN SECTION L(A) ABOVE WITHOUT REGARD TO
ACTUAL MEASUREMENT.


 


3.             USE.  TENANT SHALL OCCUPY AND USE THE PREMISES ONLY FOR THE USE
SPECIFIED IN SECTION 1 ABOVE.  TENANT SHALL NOT PERMIT ANY CONDUCT OR CONDITION
WHICH MAY ENDANGER, DISTURB OR OTHERWISE INTERFERE WITH ANY OTHER BUILDING
OCCUPANT’S NORMAL OPERATIONS OR WITH THE MANAGEMENT OF THE BUILDING.  TENANT
SHALL NOT USE OR PERMIT THE USE OF ANY PORTION OF THE PROPERTY FOR OUTDOOR
STORAGE OR INSTALLATIONS OUTSIDE OF THE PREMISES.  TENANT MAY USE ALL COMMON
AREAS ONLY FOR THEIR INTENDED PURPOSES.  LANDLORD SHALL HAVE EXCLUSIVE CONTROL
OF ALL COMMON AREAS AT ALL TIMES.


 


4.             TERM; POSSESSION.  THE TERM OF THIS LEASE SHALL COMMENCE ON THE
COMMENCEMENT DATE AND SHALL END ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED
IN ACCORDANCE WITH THIS LEASE OR UNLESS RENEWED BY TENANT IN ACCORDANCE WITH
SECTION 34 OF THIS LEASE.  SUBJECT TO THE PROVISIONS OF SECTION 29 BELOW, IF
LANDLORD IS DELAYED IN DELIVERING POSSESSION OF ALL OR ANY PORTION OF THE
PREMISES TO TENANT AS OF THE COMMENCEMENT DATE, TENANT WILL TAKE POSSESSION ON
THE DATE

 

2

--------------------------------------------------------------------------------


 


LANDLORD DELIVERS POSSESSION, WHICH DATE WILL THEN BECOME THE COMMENCEMENT DATE
(AND THE EXPIRATION DATE WILL BE EXTENDED SO THAT THE LENGTH OF THE TERM REMAINS
UNAFFECTED BY SUCH DELAY).


 


5.             RENT.  TENANT AGREES TO PAY TO LANDLORD, WITHOUT DEMAND,
DEDUCTION OR OFFSET, MINIMUM ANNUAL RENT AND ANNUAL OPERATING EXPENSES FOR THE
TERM.  TENANT SHALL PAY THE MONTHLY RENT, IN ADVANCE, ON THE FIRST DAY OF EACH
CALENDAR MONTH DURING THE TERM AS SET FORTH IN PARAGRAPH 28 UNLESS LANDLORD
DESIGNATES OTHERWISE; PROVIDED THAT MONTHLY RENT FOR THE FIRST FULL MONTH SHALL
BE PAID AT THE SIGNING OF THIS LEASE.  IF THE COMMENCEMENT DATE IS NOT THE FIRST
DAY OF THE MONTH, THE MONTHLY RENT FOR THAT PARTIAL MONTH SHALL BE APPORTIONED
ON A PER DIEM BASIS AND SHALL BE PAID ON OR BEFORE THE COMMENCEMENT DATE. 
TENANT SHALL PAY LANDLORD A SERVICE AND HANDLING CHARGE EQUAL TO 5% OF ANY RENT
NOT PAID WITHIN 5 BUSINESS DAYS AFTER THE DATE DUE, PROVIDED THAT NO SUCH
HANDLING CHARGE SHALL BE CHARGED UNTIL THE SECOND LATE PAYMENT DURING ANY TWELVE
(12) MONTH PERIOD.  IN ADDITION, ANY RENT, INCLUDING SUCH CHARGE, NOT PAID
WITHIN 5 DAYS AFTER THE DUE DATE WILL BEAR INTEREST AT THE INTEREST RATE FROM
THE DATE DUE TO THE DATE PAID.  IF ANY TAXES, SPECIAL ASSESSMENTS, FEES OR OTHER
CHARGES ARE IMPOSED AGAINST LANDLORD BY ANY AUTHORITY WITH RESPECT TO THE RENT,
TENANT WILL PAY THESE AMOUNTS TO LANDLORD WHEN DUE.


 


6.             OPERATING EXPENSES.  THE AMOUNT OF THE ANNUAL OPERATING EXPENSES
SET FORTH IN SECTION 1(G) ABOVE REPRESENTS TENANT’S SHARE OF THE ESTIMATED
OPERATING EXPENSES FOR THE CALENDAR YEAR IN WHICH THE TERM COMMENCES.  LANDLORD
MAY ADJUST SUCH AMOUNT FROM TIME TO TIME IF THE ESTIMATED ANNUAL OPERATING
EXPENSES INCREASE OR DECREASE.  BY MARCH 31ST OF EACH YEAR (AND AS SOON AS
PRACTICAL AFTER THE EXPIRATION OR TERMINATION OF THIS LEASE OR, AT LANDLORD’S
OPTION, AFTER A SALE OF THE PROPERTY), LANDLORD SHALL PROVIDE TENANT WITH A
STATEMENT OF OPERATING EXPENSES FOR THE PRECEDING CALENDAR YEAR OR PART
THEREOF.  WITHIN 30 DAYS AFTER DELIVERY OF THE STATEMENT TO TENANT, LANDLORD OR
TENANT SHALL PAY TO THE OTHER THE AMOUNT OF ANY OVERPAYMENT OR DEFICIENCY THEN
DUE FROM ONE TO THE OTHER OR, AT LANDLORD’S OPTION, LANDLORD MAY CREDIT TENANT’S
ACCOUNT FOR ANY OVERPAYMENT.  IF TENANT DOES NOT GIVE LANDLORD NOTICE WITHIN 30
DAYS AFTER RECEIVING LANDLORD’S STATEMENT THAT TENANT DISAGREES WITH THE
STATEMENT AND SPECIFYING THE ITEMS AND AMOUNTS IN DISPUTE, TENANT SHALL BE
DEEMED TO HAVE WAIVED THE RIGHT TO CONTEST THE STATEMENT.  LANDLORD’S AND
TENANT’S OBLIGATION TO PAY ANY OVERPAYMENT OR DEFICIENCY DUE THE OTHER PURSUANT
TO THIS SECTION SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE TO THE CONTRARY, LANDLORD MAY,
IN ITS REASONABLE DISCRETION, DETERMINE FROM TIME TO TIME THE METHOD OF
COMPUTING AND ALLOCATING OPERATING EXPENSES, INCLUDING THE METHOD OF ALLOCATING
OPERATING EXPENSES TO VARIOUS TYPES OF SPACE WITHIN THE BUILDING TO REFLECT ANY
DISPARATE LEVELS OF SERVICES PROVIDED TO DIFFERENT TYPES OF SPACE.  IF THE
BUILDING IS NOT FULLY OCCUPIED DURING ANY PERIOD, LANDLORD MAY MAKE A REASONABLE
ADJUSTMENT BASED ON OCCUPANCY IN COMPUTING THE OPERATING EXPENSES FOR SUCH
PERIOD SO THAT OPERATING EXPENSES ARE COMPUTED AS THOUGH THE BUILDING HAD BEEN
FULLY OCCUPIED (THIS PROVISION IS INTENDED TO FULLY ALLOCATE TO TENANT THOSE
SERVICES PROVIDED TO TENANT, BUT IN NO EVENT SHALL THIS PROVISION OPERATE IN A
MANNER THAT WOULD REQUIRE TENANT TO PAY FOR ANY SERVICES PROVIDED TO OR PROPERLY
CHARGEABLE TO ANY VACANT LEASEABLE SPACE IN THE BUILDING).


 

In the event that Landlord contests any taxes, the net refunds received by
Landlord for any period included in the Operating Expenses paid by Tenant shall
be credited against the Operating Expenses due from Tenant during the
immediately subsequent period, except that in the event that any such refund is
paid during the final lease year of the Term (or any renewal Term, if

 

3

--------------------------------------------------------------------------------


 

applicable), then upon the expiration of the Term (or renewal Term, if
applicable), Landlord shall promptly pay to Tenant any net refund actually
received by Landlord after deducting therefrom the costs of contesting Taxes. 
Tenant shall not initiate any action to reduce or contest real estate taxes on
the Property.  However, Landlord agrees to initiate such an action upon
Landlord’s reasonable determination that the assessor has overvalued the
Property, and that a contest is likely to be successful.  If Tenant so requests,
Landlord agrees to consult with and cooperate with Tenant in evaluating the
merits of initiating a tax contest.

 

Tenant shall be entitled at any reasonable time during regular business hours,
but no more than once in each calendar year, after giving to Landlord at least
ten (10) business days prior written notice, to inspect in Landlord’s business
office all Landlord’s records necessary to satisfy itself that Annual Operating
Expenses has been correctly determined and allocated to Tenant, for the calendar
year immediately preceding the year during which such notice is given, and to
obtain an audit thereof by an independent certified public accountant (selected
by Tenant with Landlord’s written consent, which shall not be withheld
unreasonably) to determine the accuracy of Landlord’s certification of the
amount of Annual Operating Expenses charged Tenant, provided, however, that
Tenant shall make all payments of Annual Operating Expenses without delay, and
that Tenant’s obligation to pay such Annual Operating Expenses shall not be
contingent on any such right.  If it is determined that Tenant’s liability for
Annual Operating Expenses for either such calendar year is less than ninety-five
percent (95%) of that amount which Landlord previously certified to Tenant for
such calendar year, Landlord shall pay to Tenant the cost of such audit
(provided, however, that Landlord shall not be required to pay the cost of any
audit based on a contingency fee or percentage of the amount recovered for
Tenant) and regardless of such percentage Landlord shall refund promptly to
Tenant the amount of the Annual Operating Expenses paid by Tenant for such
calendar year which exceeds the amount for which Tenant actually is liable, as
determined following such audit.  If it is determined that Tenant’s liability
for Annual Operating Expenses for either such calendar year is more than the
amount which Landlord previously certified to Tenant for such calendar year,
Tenant shall promptly pay to Landlord (net of the cost to Tenant of the audit)
the amount of the Annual Operating Expenses underpaid by Tenant, as determined
following such audit.  Except as provided above, Tenant shall bear the total
cost of any inspection or audit performed by or for Tenant.  Tenant shall keep,
and shall cause Tenant’s auditor to keep, the results of such audit or
inspection confidential.

 


7.             UTILITIES.  TENANT SHALL PAY FOR WATER, SEWER, GAS, ELECTRICITY,
HEAT, POWER, TELEPHONE AND OTHER COMMUNICATION SERVICES AND ANY OTHER UTILITIES
SUPPLIED TO THE PREMISES.  EXCEPT TO THE EXTENT LANDLORD ELECTS TO PROVIDE ANY
SUCH SERVICES AND INVOICE TENANT FOR THE COST OR INCLUDE THE COST IN OPERATING
EXPENSES, TENANT SHALL OBTAIN SERVICE IN ITS OWN NAME AND TIMELY PAY ALL CHARGES
DIRECTLY TO THE PROVIDER.  LANDLORD SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY
INTERRUPTION IN SUCH SERVICES, NOR SHALL SUCH INTERRUPTION AFFECT THE
CONTINUATION OR VALIDITY OF THIS LEASE, UNLESS SUCH INTERRUPTION IN SERVICE WAS
CAUSED BY THE LANDLORD’S NEGLIGENCE OR WILLFUL MISCONDUCT.  LANDLORD SHALL HAVE
THE EXCLUSIVE RIGHT TO SELECT, AND TO CHANGE, THE COMPANIES PROVIDING SUCH
SERVICES TO THE BUILDING OR PREMISES, PROVIDED THAT THE SERVICES ARE
SUBSTANTIALLY SIMILAR TO THE SERVICES EXISTING AS OF THE COMMENCEMENT DATE.  ANY
WIRING, CABLING OR OTHER EQUIPMENT NECESSARY TO CONNECT TENANT’S
TELECOMMUNICATIONS EQUIPMENT SHALL BE TENANT’S RESPONSIBILITY, AND SHALL BE
INSTALLED IN A MANNER APPROVED BY LANDLORD.  IN THE EVENT TENANT’S CONSUMPTION
OF ANY UTILITY OR OTHER SERVICE INCLUDED IN OPERATING EXPENSES IS EXCESSIVE WHEN
COMPARED WITH OTHER OCCUPANTS OF THE PROPERTY, LANDLORD MAY INVOICE TENANT
SEPARATELY FOR, AND

 

4

--------------------------------------------------------------------------------


 


TENANT SHALL PAY ON DEMAND, THE COST OF TENANT’S EXCESSIVE CONSUMPTION, AS
REASONABLY DETERMINED BY LANDLORD.


 


8.             INSURANCE; WAIVERS; INDEMNIFICATION.


 


(A)           LANDLORD SHALL MAINTAIN INSURANCE AGAINST LOSS OR DAMAGE TO THE
BUILDING OR THE PROPERTY WITH COVERAGE FOR PERILS AS SET FORTH UNDER THE “CAUSES
OF LOSS-SPECIAL FORM” OR EQUIVALENT PROPERTY INSURANCE POLICY IN AN AMOUNT EQUAL
TO THE FULL INSURABLE REPLACEMENT COST OF THE BUILDING (EXCLUDING COVERAGE OF
TENANT’S PERSONAL PROPERTY AND ANY ALTERATIONS BY TENANT), AND SUCH OTHER
INSURANCE, INCLUDING RENT LOSS COVERAGE, AS LANDLORD MAY REASONABLY DEEM
APPROPRIATE OR AS ANY MORTGAGEE MAY REQUIRE.


 


(B)           TENANT, AT ITS EXPENSE, SHALL KEEP IN EFFECT COMMERCIAL GENERAL
LIABILITY INSURANCE, INCLUDING BLANKET CONTRACTUAL LIABILITY INSURANCE, COVERING
TENANT’S USE OF THE PROPERTY, WITH SUCH COVERAGES AND LIMITS OF LIABILITY AS
LANDLORD MAY REASONABLY REQUIRE, BUT NOT LESS THAN COMBINED SINGLE LIMITS OF
$5,000,000 PER OCCURRENCE AND IN THE AGGREGATE FOR BODILY INJURY OR PROPERTY
DAMAGE; HOWEVER, SUCH LIMITS SHALL NOT LIMIT TENANT’S LIABILITY HEREUNDER.  ANY
GENERAL AGGREGATE LIMIT SHALL APPLY ON A “PER LOCATION” BASIS.  THE POLICY SHALL
NAME LANDLORD, LIBERTY PROPERTY TRUST AND ANY OTHER ASSOCIATED OR AFFILIATED
ENTITY AS THEIR INTERESTS MAY APPEAR AND AT LANDLORD’S REQUEST, ANY
MORTGAGEE(S), AS ADDITIONAL INSUREDS WITH RESPECT TO THE PREMISES, SHALL BE
WRITTEN ON AN “OCCURRENCE” BASIS AND NOT ON A “CLAIMS MADE” BASIS AND SHALL BE
ENDORSED TO PROVIDE THAT IT IS PRIMARY TO AND NOT CONTRIBUTORY TO ANY POLICIES
CARRIED BY LANDLORD AND TO PROVIDE THAT IT SHALL NOT BE CANCELABLE OR REDUCED
WITHOUT AT LEAST 30 DAYS PRIOR NOTICE TO LANDLORD.  THE INSURER SHALL BE
AUTHORIZED TO ISSUE SUCH INSURANCE, LICENSED TO DO BUSINESS AND ADMITTED IN THE
STATE IN WHICH THE PROPERTY IS LOCATED AND RATED AT LEAST A VII IN THE MOST
CURRENT EDITION OF BEST’S INSURANCE REPORTS.  TENANT SHALL DELIVER TO LANDLORD
ON OR BEFORE THE COMMENCEMENT DATE OR ANY EARLIER DATE ON WHICH TENANT ACCESSES
THE PREMISES, AND AT LEAST 30 DAYS PRIOR TO THE DATE OF EACH POLICY RENEWAL, A
CERTIFICATE OF INSURANCE EVIDENCING SUCH COVERAGE.


 


(C)           LANDLORD AND TENANT EACH WAIVE, AND RELEASE EACH OTHER FROM AND
AGAINST, ALL CLAIMS FOR RECOVERY AGAINST THE OTHER FOR ANY LOSS OR DAMAGE TO THE
PROPERTY OF SUCH PARTY ARISING OUT OF FIRE OR OTHER CASUALTY COVERABLE BY A
STANDARD “CAUSES OF LOSS-SPECIAL FORM” PROPERTY INSURANCE POLICY WITH, IN THE
CASE OF TENANT, SUCH ENDORSEMENTS AND ADDITIONAL COVERAGES AS ARE CONSIDERED
GOOD BUSINESS PRACTICE IN TENANT’S BUSINESS, EVEN IF SUCH LOSS OR DAMAGE SHALL
BE BROUGHT ABOUT BY THE FAULT OR NEGLIGENCE OF THE OTHER PARTY OR ITS AGENTS;
PROVIDED, HOWEVER, SUCH WAIVER BY LANDLORD SHALL NOT BE EFFECTIVE WITH RESPECT
TO TENANT’S LIABILITY DESCRIBED IN SECTIONS 9(B) AND 10(D) BELOW.  THIS WAIVER
AND RELEASE IS EFFECTIVE REGARDLESS OF WHETHER THE RELEASING PARTY ACTUALLY
MAINTAINS THE INSURANCE DESCRIBED ABOVE IN THIS SUBSECTION AND IS NOT LIMITED TO
THE AMOUNT OF INSURANCE ACTUALLY CARRIED, OR TO THE ACTUAL PROCEEDS RECEIVED
AFTER A LOSS.  EACH PARTY SHALL HAVE ITS INSURANCE COMPANY THAT ISSUES ITS
PROPERTY COVERAGE WAIVE ANY RIGHTS OF SUBROGATION, AND SHALL HAVE THE INSURANCE
COMPANY INCLUDE AN ENDORSEMENT ACKNOWLEDGING THIS WAIVER, IF NECESSARY.  TENANT
ASSUMES ALL RISK OF DAMAGE OF TENANT’S PROPERTY WITHIN THE PROPERTY, INCLUDING
ANY LOSS OR DAMAGE CAUSED BY WATER LEAKAGE, FIRE, WINDSTORM, EXPLOSION, THEFT,
ACT OF ANY OTHER TENANT, OR OTHER CAUSE.


 


(D)           SUBJECT TO SUBSECTION (C) ABOVE, AND EXCEPT TO THE EXTENT CAUSED
BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS AGENTS, TENANT WILL
INDEMNIFY, DEFEND, AND HOLD

 

5

--------------------------------------------------------------------------------


 


HARMLESS LANDLORD AND ITS AGENTS FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS,
DAMAGES, LIABILITY AND EXPENSE (INCLUDING FEES OF ATTORNEYS, INVESTIGATORS AND
EXPERTS) WHICH MAY BE ASSERTED AGAINST, IMPOSED UPON, OR INCURRED BY LANDLORD OR
ITS AGENTS AND ARISING OUT OF OR IN CONNECTION WITH LOSS OF LIFE, PERSONAL
INJURY OR DAMAGE TO PROPERTY IN OR ABOUT THE PREMISES OR ARISING OUT OF THE
OCCUPANCY OR USE OF THE PROPERTY BY TENANT OR ITS AGENTS OR OCCASIONED WHOLLY OR
IN PART BY ANY ACT OR OMISSION OF TENANT OR ITS AGENTS, WHETHER PRIOR TO, DURING
OR AFTER THE TERM.  TENANT’S OBLIGATIONS PURSUANT TO THIS SUBSECTION SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE.


 


(E)           SUBJECT TO SUBSECTION (C) ABOVE, AND EXCEPT TO THE EXTENT CAUSED
BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ITS AGENTS, LANDLORD WILL
INDEMNIFY, DEFEND, AND HOLD HARMLESS TENANT AND ITS AGENTS FROM AND AGAINST ANY
AND ALL CLAIMS, ACTIONS, DAMAGES, LIABILITY AND EXPENSE (INCLUDING REASONABLE
FEES OF ATTORNEYS) WHICH MAY BE ASSERTED AGAINST, IMPOSED UPON, OR INCURRED BY
TENANT OR ITS AGENTS AND ARISING OUT OF OR IN CONNECTION WITH LOSS OF LIFE,
PERSONAL INJURY OR DAMAGE TO PROPERTY IN OR ABOUT THE PROPERTY TO THE EXTENT
OCCASIONED WHOLLY OR IN PART BY ANY NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD
OR ITS AGENTS, WHETHER PRIOR TO, DURING OR AFTER THE TERM.  LANDLORD’S
OBLIGATIONS PURSUANT TO THIS SUBSECTION SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS LEASE.


 


9.             MAINTENANCE AND REPAIRS.


 


(A)           LANDLORD SHALL MAINTAIN THE:  (I) BUILDING FOOTINGS, FOUNDATIONS,
STRUCTURAL STEEL COLUMNS AND GIRDERS AT LANDLORD’S SOLE EXPENSE; (II) BUILDING
ROOF AND EXTERIOR WALLS; (III) BUILDING SYSTEMS; AND (IV) COMMON AREAS.  COSTS
INCURRED BY LANDLORD UNDER THE FOREGOING SUBSECTIONS (II), (III) AND (IV) WILL
BE INCLUDED IN OPERATING EXPENSES, PROVIDED THAT TO THE EXTENT ANY HEATING,
VENTILATION AND AIR CONDITIONING SYSTEM, OR OTHER BUILDING SYSTEM, EQUIPMENT OR
FIXTURE EXCLUSIVELY SERVES THE PREMISES, LANDLORD MAY ELECT EITHER TO MAINTAIN
THE SAME AT TENANT’S SOLE EXPENSE AND BILL TENANT DIRECTLY OR BY NOTICE TO
TENANT REQUIRE TENANT TO MAINTAIN THE SAME AT TENANT’S EXPENSE.  COSTS INCURRED
BY THE LANDLORD UNDER THE FOREGOING SUBSECTION (I) SHALL NOT BE INCLUDED IN
OPERATING EXPENSES.  IF TENANT BECOMES AWARE OF ANY CONDITION THAT IS LANDLORD’S
RESPONSIBILITY TO REPAIR, TENANT SHALL PROMPTLY NOTIFY LANDLORD OF THE
CONDITION.


 


(B)           EXCEPT AS PROVIDED IN SUBSECTION (A) ABOVE, TENANT AT ITS SOLE
EXPENSE SHALL MAINTAIN THE PREMISES AND ALL FIXTURES AND EQUIPMENT IN THE
PREMISES.  ALL REPAIRS AND REPLACEMENTS BY TENANT SHALL UTILIZE MATERIALS AND
EQUIPMENT WHICH ARE COMPARABLE TO THOSE ORIGINALLY USED IN CONSTRUCTING THE
BUILDING AND PREMISES.  ALTERATIONS, REPAIRS AND REPLACEMENTS TO THE PROPERTY,
INCLUDING THE PREMISES, MADE NECESSARY BECAUSE OF TENANT’S ALTERATIONS OR
INSTALLATIONS, ANY USE OR CIRCUMSTANCES SPECIAL OR PARTICULAR TO TENANT, OR ANY
ACT OR OMISSION OF TENANT OR ITS AGENTS SHALL BE MADE BY LANDLORD OR TENANT AS
SET FORTH ABOVE, BUT AT THE SOLE EXPENSE OF TENANT.


 


10.          COMPLIANCE.


 


(A)           TENANT WILL, AT ITS EXPENSE, PROMPTLY COMPLY WITH ALL LAWS NOW OR
SUBSEQUENTLY PERTAINING TO THE PREMISES OR TENANT’S USE OR OCCUPANCY.  LANDLORD
WILL, AT ITS EXPENSE, COMPLY WITH ALL LAWS PERTAINING TO THE PREMISES PRIOR TO
TENANT’S USE OR OCCUPANCY.  TENANT SHALL HAVE NO RESPONSIBILITY FOR COMPLYING
WITH LAWS FOR PORTIONS OF THE BUILDING WHICH DO NOT INCLUDE TENANT’S PREMISES. 
TENANT WILL PAY ANY TAXES OR OTHER CHARGES BY ANY AUTHORITY ON TENANT’S

 

6

--------------------------------------------------------------------------------


 


PROPERTY OR TRADE FIXTURES OR RELATING TO TENANT’S USE OF THE PREMISES.  NEITHER
TENANT NOR ITS AGENTS SHALL USE THE PREMISES IN ANY MANNER THAT UNDER ANY LAW
WOULD REQUIRE LANDLORD TO MAKE ANY ALTERATION TO OR IN THE BUILDING OR COMMON
AREAS (WITHOUT LIMITING THE FOREGOING, TENANT SHALL NOT USE THE PREMISES IN ANY
MANNER THAT WOULD CAUSE THE PREMISES OR THE PROPERTY TO BE DEEMED A “PLACE OF
PUBLIC ACCOMMODATION” UNDER THE ADA IF SUCH USE WOULD REQUIRE ANY SUCH
ALTERATION).  TENANT SHALL BE RESPONSIBLE FOR COMPLIANCE WITH THE ADA, AND ANY
OTHER LAWS REGARDING ACCESSIBILITY, WITH RESPECT TO THE PREMISES, EXCEPT TO THE
EXTENT THAT VIOLATIONS OF THE ADA AND SAID LAWS EXISTED PRIOR TO TENANT’S USE OR
OCCUPANCY OF THE PREMISES.


 


(B)           TENANT WILL COMPLY, AND WILL CAUSE ITS AGENTS TO COMPLY, WITH THE
BUILDING RULES.


 


(C)           TENANT AGREES NOT TO DO ANYTHING OR FAIL TO DO ANYTHING WHICH WILL
INCREASE THE COST OF LANDLORD’S INSURANCE OR WHICH WILL PREVENT LANDLORD FROM
PROCURING POLICIES (INCLUDING PUBLIC LIABILITY) FROM COMPANIES AND IN A FORM
SATISFACTORY TO LANDLORD.  IF ANY BREACH OF THE PRECEDING SENTENCE BY TENANT
CAUSES THE RATE OF FIRE OR OTHER INSURANCE TO BE INCREASED, TENANT SHALL PAY THE
AMOUNT OF SUCH INCREASE AS ADDITIONAL RENT WITHIN 30 DAYS AFTER BEING BILLED.


 


(D)           TENANT AGREES THAT (I) NO ACTIVITY WILL BE CONDUCTED ON THE
PREMISES THAT WILL USE OR PRODUCE ANY HAZARDOUS MATERIALS, EXCEPT FOR ACTIVITIES
WHICH ARE PART OF THE ORDINARY COURSE OF TENANT’S BUSINESS AND ARE CONDUCTED IN
ACCORDANCE WITH ALL ENVIRONMENTAL LAWS (“PERMITTED ACTIVITIES”); (II) THE
PREMISES WILL NOT BE USED FOR STORAGE OF ANY HAZARDOUS MATERIALS, EXCEPT FOR
MATERIALS USED IN THE PERMITTED ACTIVITIES WHICH ARE PROPERLY STORED IN A MANNER
AND LOCATION COMPLYING WITH ALL ENVIRONMENTAL LAWS; (III) NO PORTION OF THE
PREMISES OR PROPERTY WILL BE USED BY TENANT OR TENANT’S AGENTS FOR DISPOSAL OF
HAZARDOUS MATERIALS; (IV) TENANT WILL DELIVER TO LANDLORD COPIES OF ALL MATERIAL
SAFETY DATA SHEETS AND OTHER WRITTEN INFORMATION PREPARED BY MANUFACTURERS,
IMPORTERS OR SUPPLIERS OF ANY CHEMICAL; AND (V) TENANT WILL IMMEDIATELY NOTIFY
LANDLORD OF ANY VIOLATION BY TENANT OR TENANT’S AGENTS OF ANY ENVIRONMENTAL LAWS
OR THE RELEASE OR SUSPECTED RELEASE OF HAZARDOUS MATERIALS IN, UNDER OR ABOUT
THE PREMISES, AND TENANT SHALL IMMEDIATELY DELIVER TO LANDLORD A COPY OF ANY
NOTICE, FILING OR PERMIT SENT OR RECEIVED BY TENANT WITH RESPECT TO THE
FOREGOING.  IF AT ANY TIME DURING OR AFTER THE TERM, ANY PORTION OF THE PROPERTY
IS FOUND TO BE CONTAMINATED BY TENANT OR TENANT’S AGENTS OR SUBJECT TO
CONDITIONS PROHIBITED IN THIS LEASE CAUSED BY TENANT OR TENANT’S AGENTS, TENANT
WILL INDEMNIFY, DEFEND AND HOLD LANDLORD HARMLESS FROM ALL CLAIMS, DEMANDS,
ACTIONS, LIABILITIES, COSTS, EXPENSES, ATTORNEYS’ FEES, DAMAGES AND OBLIGATIONS
OF ANY NATURE ARISING FROM OR AS A RESULT THEREOF, EXCEPT TO THE EXTENT CAUSED,
IN WHOLE OR IN PART, BY THE LANDLORD OR LANDLORD’S AGENTS, AND LANDLORD SHALL
HAVE THE RIGHT TO DIRECT REMEDIATION ACTIVITIES, ALL OF WHICH SHALL BE PERFORMED
AT TENANT’S COST.  TENANT’S OBLIGATIONS PURSUANT TO THIS SUBSECTION SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, TENANT SHALL NOT BE RESPONSIBLE FOR COSTS ASSOCIATED
WITH ANY HAZARDOUS MATERIALS TO THE EXTENT THAT SUCH HAZARDOUS MATERIALS
(A) WERE EXISTING ON THE PREMISES OR BUILDING PRIOR TO THE COMMENCEMENT DATE OR
(B) WERE GENERATED, TRANSPORTED, STORED, USED, TREATED, OR DISPOSED OF AT, TO,
FROM, ON, OR IN THE PREMISES OR BUILDING BY THE LANDLORD.


 


(E)           LANDLORD REPRESENTS TO TENANT THAT LANDLORD HAS RECEIVED NO NOTICE
ALLEGING THAT THE PROPERTY IS IN VIOLATION OF ANY LAWS, INCLUDING, BUT NOT
LIMITED TO ZONING REGULATIONS AND THE ADA.

 

7

--------------------------------------------------------------------------------


 


11.          SIGNS.  TENANT SHALL NOT PLACE ANY SIGNS ON THE PROPERTY WITHOUT
THE PRIOR CONSENT OF LANDLORD, OTHER THAN SIGNS THAT ARE LOCATED WHOLLY WITHIN
THE INTERIOR OF THE PREMISES AND NOT VISIBLE FROM THE EXTERIOR OF THE PREMISES. 
TENANT SHALL HAVE THE EXCLUSIVE RIGHT TO PLACE A SIGN PANEL IDENTIFYING TENANT
ON THE BUILDING’S MONUMENT SIGN FRONTING HIGHWAY 169.  TENANT SHALL ALSO BE
ENTITLED TO PLACE BUILDING-MOUNTED IDENTIFICATION SIGNAGE ABOVE TENANT’S MAIN
ENTRANCE.  TENANT’S SIGNAGE SHALL BE CONSISTENT WITH LANDLORD’S SIGN CRITERIA
AND OTHERWISE SUBJECT TO LANDLORD’S APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.  TENANT SHALL CAUSE ALL TENANT SIGNAGE TO COMPLY WITH ALL
LAWS.  TENANT SHALL MAINTAIN ALL SIGNS INSTALLED BY TENANT IN GOOD CONDITION. 
TENANT SHALL REMOVE ITS SIGNS AT THE TERMINATION OF THIS LEASE, SHALL REPAIR ANY
RESULTING DAMAGE, AND SHALL RESTORE THE PROPERTY TO ITS CONDITION EXISTING PRIOR
TO THE INSTALLATION OF TENANT’S SIGNS.


 


12.          ALTERATIONS.  EXCEPT FOR COSMETIC ALTERATIONS (SUCH AS PAINTING,
WALL COVERING AND FLOOR COVERING) THAT (I) ARE NOT VISIBLE FROM THE EXTERIOR OF
THE PREMISES, (II) DO NOT AFFECT THE STRUCTURE OF THE BUILDING OR ANY BUILDING
SYSTEM, (III) DO NOT REQUIRE PENETRATIONS INTO THE FLOOR, CEILING OR WALLS, AND
(IV) DO NOT REQUIRE WORK WITHIN THE WALLS, BELOW THE FLOOR OR ABOVE THE CEILING,
TENANT SHALL NOT MAKE OR PERMIT ANY ALTERATIONS IN OR TO THE PREMISES WITHOUT
FIRST OBTAINING LANDLORD’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  WITH RESPECT TO ANY ALTERATIONS MADE BY OR ON BEHALF OF TENANT
(WHETHER OR NOT THE ALTERATION REQUIRES LANDLORD’S CONSENT):  (I) NOT LESS THAN
10 DAYS PRIOR TO COMMENCING ANY ALTERATION, TENANT SHALL DELIVER TO LANDLORD THE
PLANS, SPECIFICATIONS AND NECESSARY PERMITS FOR THE ALTERATION, TOGETHER WITH
CERTIFICATES EVIDENCING THAT TENANT’S CONTRACTORS AND SUBCONTRACTORS HAVE
ADEQUATE INSURANCE COVERAGE NAMING LANDLORD, LIBERTY PROPERTY TRUST AND ANY
OTHER ASSOCIATED OR AFFILIATED ENTITY AS THEIR INTERESTS MAY APPEAR AS
ADDITIONAL INSUREDS, (II) TENANT SHALL OBTAIN LANDLORD’S PRIOR WRITTEN APPROVAL
OF ANY CONTRACTOR OR SUBCONTRACTOR WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED, OR DELAYED, (III) THE ALTERATION SHALL BE CONSTRUCTED
WITH NEW MATERIALS, IN A GOOD AND WORKMANLIKE MANNER, AND IN COMPLIANCE WITH ALL
LAWS AND THE PLANS AND SPECIFICATIONS DELIVERED TO, AND, IF REQUIRED ABOVE,
APPROVED BY LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED, OR DELAYED, (IV) TENANT SHALL PAY LANDLORD ALL REASONABLE COSTS AND
EXPENSES IN CONNECTION WITH LANDLORD’S REVIEW OF TENANT’S PLANS AND
SPECIFICATIONS, AND OF ANY SUPERVISION OR INSPECTION OF THE CONSTRUCTION
LANDLORD DEEMS NECESSARY, BUT NOT TO EXCEED TEN PERCENT (10%) OF THE ANTICIPATED
COST OF THE ALTERATION, AND (V) UPON LANDLORD’S REQUEST TENANT SHALL, PRIOR TO
COMMENCING ANY ALTERATION, PROVIDE LANDLORD REASONABLE SECURITY AGAINST LIENS
ARISING OUT OF SUCH CONSTRUCTION.  ANY ALTERATION BY TENANT SHALL BE THE
PROPERTY OF TENANT UNTIL THE EXPIRATION OR TERMINATION OF THIS LEASE; AT THAT
TIME WITHOUT PAYMENT BY LANDLORD THE ALTERATION SHALL REMAIN ON THE PROPERTY AND
BECOME THE PROPERTY OF LANDLORD UNLESS LANDLORD GIVES NOTICE TO TENANT TO REMOVE
IT, IN WHICH EVENT TENANT WILL REMOVE IT, WILL REPAIR ANY RESULTING DAMAGE AND
WILL RESTORE THE PREMISES TO THE CONDITION EXISTING PRIOR TO TENANT’S ALTERATION
EXCEPT FOR REASONABLE NORMAL WEAR AND TEAR.  AT TENANT’S REQUEST PRIOR TO TENANT
MAKING ANY ALTERATIONS, LANDLORD WILL NOTIFY TENANT WHETHER TENANT IS REQUIRED
TO REMOVE THE ALTERATIONS AT THE EXPIRATION OR TERMINATION OF THIS LEASE. 
TENANT MAY INSTALL ITS TRADE FIXTURES, FURNITURE AND EQUIPMENT IN THE PREMISES,
PROVIDED THAT THE INSTALLATION AND REMOVAL OF THEM WILL NOT AFFECT ANY
STRUCTURAL PORTION OF THE PROPERTY, ANY BUILDING SYSTEM OR ANY OTHER EQUIPMENT
OR FACILITIES SERVING THE BUILDING OR ANY OCCUPANT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, TENANT IS PERMITTED TO MAKE ALTERATIONS THAT (I) ARE NOT
VISIBLE FROM THE EXTERIOR OF THE PREMISES, (II) DO NOT AFFECT THE STRUCTURE OF
THE BUILDING OR THE OPERATION OF ANY BUILDING SYSTEM, (III) DO NOT REQUIRE
PENETRATIONS INTO THE FLOOR, CEILING OR WALLS, (IV) DO NOT REQUIRE WORK WITHIN
THE WALLS,

 

8

--------------------------------------------------------------------------------


 


BELOW THE FLOOR, OR ABOVE THE CEILING, AND (V) COST LESS THAN $5,000 FOR ANY
PARTICULAR ALTERATION (“MINOR ALTERATION”) WITHOUT THE ADVANCE WRITTEN CONSENT
OF THE LANDLORD, PROVIDED THAT TENANT ADVISES LANDLORD OF THE MINOR ALTERATION
PRIOR TO COMMENCING THE WORK.


 


13.          MECHANICS’ LIENS.  TENANT PROMPTLY SHALL PAY FOR ANY LABOR,
SERVICES, MATERIALS, SUPPLIES OR EQUIPMENT FURNISHED TO TENANT IN OR ABOUT THE
PREMISES.  TENANT SHALL KEEP THE PREMISES AND THE PROPERTY FREE FROM ANY LIENS
ARISING OUT OF ANY LABOR, SERVICES, MATERIALS, SUPPLIES OR EQUIPMENT FURNISHED
OR ALLEGED TO HAVE BEEN FURNISHED TO TENANT.  TENANT SHALL TAKE ALL STEPS
PERMITTED BY LAW IN ORDER TO AVOID THE IMPOSITION OF ANY SUCH LIEN.  SHOULD ANY
SUCH LIEN OR NOTICE OF SUCH LIEN BE FILED AGAINST THE PREMISES OR THE PROPERTY,
TENANT SHALL DISCHARGE THE SAME BY BONDING OR OTHERWISE WITHIN 15 DAYS AFTER
TENANT HAS NOTICE THAT THE LIEN OR CLAIM IS FILED REGARDLESS OF THE VALIDITY OF
SUCH LIEN OR CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, TENANT SHALL HAVE
NO RESPONSIBILITY OR LIENS CAUSED BY LANDLORD OR LANDLORD’S AGENTS.


 


14.          LANDLORD’S RIGHT OF ENTRY.  TENANT SHALL PERMIT LANDLORD AND ITS
AGENTS TO ENTER THE PREMISES AT ALL REASONABLE TIMES FOLLOWING REASONABLE NOTICE
(EXCEPT IN AN EMERGENCY) TO INSPECT, MAINTAIN, OR MAKE ALTERATIONS TO THE
PREMISES OR PROPERTY, TO EXHIBIT THE PREMISES FOR THE PURPOSE OF SALE OR
FINANCING, AND, DURING THE LAST 12 MONTHS OF THE TERM, TO EXHIBIT THE PREMISES
TO ANY PROSPECTIVE TENANT.  LANDLORD WILL MAKE REASONABLE EFFORTS NOT TO
INCONVENIENCE TENANT IN EXERCISING SUCH RIGHTS, BUT LANDLORD SHALL NOT BE LIABLE
FOR ANY INTERFERENCE WITH TENANT’S OCCUPANCY RESULTING FROM LANDLORD’S ENTRY. 
LANDLORD ACKNOWLEDGES THAT TENANT HAS DEVELOPED CERTAIN KNOWLEDGE AND
INFORMATION CONCERNING KNOW-HOW, METHODS OF DOING BUSINESS, METHODS OF
CONSTRUCTION, MARKETING INFORMATION, FINANCIAL RECORDS, MATERIAL SPECIFICATIONS,
COST INFORMATION, SUPPLIER, CUSTOMER AND VENDOR INFORMATION, DESIGN METHODS AND
OTHER INFORMATION RELATIVE TO THE MEDICAL DEVICE INDUSTRY WHICH TENANT REGARDS
AS PROPRIETARY, CONFIDENTIAL, AND/OR TRADE SECRET INFORMATION, WHETHER IN ORAL,
WRITTEN, OR OTHER TANGIBLE FORM (COLLECTIVELY REFERRED TO AS “CONFIDENTIAL
INFORMATION”).  ACCESS TO THE PREMISES SHALL NOT ENTITLE THE LANDLORD OR ITS
AGENTS TO GATHER, COPY, DISCLOSE OR OTHERWISE DISSEMINATE ANY CONFIDENTIAL
INFORMATION AND AT ALL TIMES SUCH CONFIDENTIAL INFORMATION SHALL BE HELD IN
STRICT CONFIDENCE BY LANDLORD AND LANDLORD’S AGENTS.


 


15.          DAMAGE BY FIRE OR OTHER CASUALTY.  IF THE PREMISES OR COMMON AREAS
SHALL BE DAMAGED OR DESTROYED BY FIRE OR OTHER CASUALTY, TENANT SHALL PROMPTLY
NOTIFY LANDLORD, AND LANDLORD, SUBJECT TO THE CONDITIONS SET FORTH IN THIS
SECTION, SHALL REPAIR SUCH DAMAGE AND RESTORE THE PREMISES OR COMMON AREAS TO
SUBSTANTIALLY THE SAME CONDITION IN WHICH THEY WERE IMMEDIATELY PRIOR TO SUCH
DAMAGE OR DESTRUCTION, BUT NOT INCLUDING THE REPAIR, RESTORATION OR REPLACEMENT
OF THE FIXTURES, EQUIPMENT, OR ALTERATIONS INSTALLED BY OR ON BEHALF OF TENANT. 
LANDLORD SHALL NOTIFY TENANT, WITHIN 30 DAYS AFTER THE DATE OF THE CASUALTY, IF
LANDLORD ANTICIPATES THAT THE RESTORATION WILL TAKE MORE THAN 180 DAYS FROM THE
DATE OF THE CASUALTY TO COMPLETE; IN SUCH EVENT, EITHER LANDLORD OR TENANT
(UNLESS THE DAMAGE WAS CAUSED BY TENANT) MAY TERMINATE THIS LEASE EFFECTIVE AS
OF THE DATE OF CASUALTY BY GIVING NOTICE TO THE OTHER WITHIN 10 DAYS AFTER
LANDLORD’S NOTICE.  IF A CASUALTY OCCURS DURING THE LAST 12 MONTHS OF THE TERM,
LANDLORD MAY TERMINATE THIS LEASE UNLESS TENANT HAS THE RIGHT TO EXTEND THE TERM
FOR AT LEAST 2 MORE YEARS AND DOES SO WITHIN 30 DAYS AFTER THE DATE OF THE
CASUALTY.  MOREOVER, LANDLORD MAY TERMINATE THIS LEASE IF THE LOSS IS NOT
COVERED BY THE INSURANCE REQUIRED TO BE MAINTAINED BY LANDLORD UNDER THIS
LEASE.  TENANT WILL RECEIVE AN ABATEMENT OF MINIMUM ANNUAL RENT AND ANNUAL
OPERATING EXPENSES TO THE EXTENT THE PREMISES ARE RENDERED UNTENANTABLE AS A
RESULT OF THE CASUALTY.

 

9

--------------------------------------------------------------------------------


 


16.          CONDEMNATION.  IF (A) ALL OF THE PREMISES ARE TAKEN, (B) ANY PART
OF THE PREMISES IS TAKEN AND THE REMAINDER IS INSUFFICIENT IN LANDLORD’S OPINION
FOR THE REASONABLE OPERATION OF TENANT’S BUSINESS, OR (C) ANY OF THE PROPERTY IS
TAKEN, AND, IN LANDLORD’S OPINION, IT WOULD BE IMPRACTICAL OR THE CONDEMNATION
PROCEEDS ARE INSUFFICIENT TO RESTORE THE REMAINDER, THEN THIS LEASE SHALL
TERMINATE AS OF THE DATE THE CONDEMNING AUTHORITY TAKES POSSESSION.  IF THIS
LEASE IS NOT TERMINATED, LANDLORD SHALL RESTORE THE BUILDING TO A CONDITION AS
NEAR AS REASONABLY POSSIBLE TO THE CONDITION PRIOR TO THE TAKING, THE MINIMUM
ANNUAL RENT SHALL BE ABATED FOR THE PERIOD OF TIME ALL OR A PART OF THE PREMISES
IS UNTENANTABLE IN PROPORTION TO THE SQUARE FOOT AREA UNTENANTABLE, AND THIS
LEASE SHALL BE AMENDED APPROPRIATELY.  THE COMPENSATION AWARDED FOR A TAKING
SHALL BELONG TO LANDLORD.  EXCEPT FOR ANY RELOCATION BENEFITS TO WHICH TENANT
MAY BE ENTITLED, TENANT HEREBY ASSIGNS ALL CLAIMS AGAINST THE CONDEMNING
AUTHORITY TO LANDLORD, INCLUDING, BUT NOT LIMITED TO, ANY CLAIM RELATING TO
TENANT’S LEASEHOLD ESTATE.


 


17.          QUIET ENJOYMENT.  LANDLORD COVENANTS THAT TENANT, UPON PERFORMING
ALL OF ITS COVENANTS, AGREEMENTS AND CONDITIONS OF THIS LEASE, SHALL HAVE QUIET
AND PEACEFUL POSSESSION OF THE PREMISES AS AGAINST ANYONE CLAIMING BY OR THROUGH
LANDLORD, SUBJECT, HOWEVER, TO THE TERMS OF THIS LEASE.


 


18.          ASSIGNMENT AND SUBLETTING.


 


(A)           EXCEPT AS PROVIDED IN SECTION (B) BELOW, TENANT SHALL NOT ENTER
INTO NOR PERMIT ANY TRANSFER VOLUNTARILY OR BY OPERATION OF LAW, WITHOUT THE
PRIOR CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
WITHOUT LIMITATION, TENANT AGREES THAT LANDLORD’S CONSENT SHALL NOT BE
CONSIDERED UNREASONABLY WITHHELD IF (I) THE PROPOSED TRANSFEREE IS AN EXISTING
TENANT OF LANDLORD OR AN AFFILIATE OF LANDLORD, (II) THE BUSINESS, BUSINESS
REPUTATION OR CREDITWORTHINESS OF THE PROPOSED TRANSFEREE IS UNACCEPTABLE TO
LANDLORD, (III) LANDLORD HAS COMPARABLE SPACE AVAILABLE IN THE BUILDING FOR
LEASE BY THE PROPOSED TRANSFEREE OR (IV) AN EVENT OF DEFAULT SHALL EXIST ON THE
PART OF TENANT UNDER THIS LEASE.  A CONSENT TO ONE TRANSFER SHALL NOT BE DEEMED
TO BE A CONSENT TO ANY SUBSEQUENT TRANSFER.  IN NO EVENT SHALL ANY TRANSFER
RELIEVE TENANT FROM ANY OBLIGATION UNDER THIS LEASE.  LANDLORD’S ACCEPTANCE OF
RENT FROM ANY PERSON SHALL NOT BE DEEMED TO BE A WAIVER BY LANDLORD OF ANY
PROVISION OF THIS LEASE OR TO BE A CONSENT TO ANY TRANSFER.  ANY TRANSFER NOT IN
CONFORMITY WITH THIS SECTION 18 SHALL BE VOID AT THE OPTION OF LANDLORD.


 


(B)           LANDLORD’S CONSENT SHALL NOT BE REQUIRED IN THE EVENT OF ANY
TRANSFER BY TENANT TO AN AFFILIATE PROVIDED THAT (I) THE AFFILIATE HAS A
TANGIBLE NET WORTH AT LEAST EQUAL TO THAT OF TENANT AS OF THE DATE OF THIS
LEASE, (II) TENANT PROVIDES LANDLORD NOTICE OF THE TRANSFER AT LEAST 15 DAYS
PRIOR TO THE EFFECTIVE DATE, TOGETHER WITH CURRENT FINANCIAL STATEMENTS OF THE
AFFILIATE CERTIFIED BY AN EXECUTIVE OFFICER OF THE AFFILIATE, AND (III) IN THE
CASE OF AN ASSIGNMENT OR SUBLEASE, TENANT DELIVERS TO LANDLORD AN ASSUMPTION
AGREEMENT REASONABLY ACCEPTABLE TO LANDLORD EXECUTED BY TENANT AND THE
AFFILIATE, TOGETHER WITH A CERTIFICATE OF INSURANCE EVIDENCING THE AFFILIATE’S
COMPLIANCE WITH THE INSURANCE REQUIREMENTS OF TENANT UNDER THIS LEASE.


 


(C)           THE PROVISIONS OF SUBSECTION (A) ABOVE NOTWITHSTANDING, IF TENANT
PROPOSES TO TRANSFER ALL OF THE PREMISES (OTHER THAN TO AN AFFILIATE), LANDLORD
MAY TERMINATE THIS LEASE, EITHER CONDITIONED ON EXECUTION OF A NEW LEASE BETWEEN
LANDLORD AND THE PROPOSED TRANSFEREE OR WITHOUT THAT CONDITION.  IF TENANT
PROPOSES TO ENTER INTO A TRANSFER OF LESS THAN ALL OF THE PREMISES

 

10

--------------------------------------------------------------------------------


 


(OTHER THAN TO AN AFFILIATE), LANDLORD MAY AMEND THIS LEASE TO REMOVE THE
PORTION OF THE PREMISES TO BE TRANSFERRED, EITHER CONDITIONED ON EXECUTION OF A
NEW LEASE BETWEEN LANDLORD AND THE PROPOSED TRANSFEREE OR WITHOUT THAT
CONDITION.  IF THIS LEASE IS NOT SO TERMINATED OR AMENDED, TENANT SHALL PAY TO
LANDLORD, IMMEDIATELY UPON RECEIPT, THE EXCESS OF (I) ALL COMPENSATION RECEIVED
BY TENANT FOR THE TRANSFER OVER (II) THE RENT ALLOCABLE TO THE PREMISES
TRANSFERRED.  IF LANDLORD ELECTS TO TERMINATE THIS LEASE UPON ANY SUCH TRANSFER,
TENANT SHALL BE FOREVER RELEASED FROM ANY AND ALL OBLIGATIONS UNDER THIS LEASE
ARISING FROM AND AFTER THE DATE OF TERMINATION.


 


(D)           IF TENANT REQUESTS LANDLORD’S CONSENT TO A TRANSFER, TENANT SHALL
PROVIDE LANDLORD, AT LEAST 15 DAYS PRIOR TO THE PROPOSED TRANSFER, CURRENT
FINANCIAL STATEMENTS OF THE TRANSFEREE CERTIFIED BY AN EXECUTIVE OFFICER OF THE
TRANSFEREE, A COMPLETE COPY OF THE PROPOSED TRANSFER DOCUMENTS, AND ANY OTHER
INFORMATION LANDLORD REASONABLY REQUESTS.  IMMEDIATELY FOLLOWING ANY APPROVED
ASSIGNMENT OR SUBLEASE, TENANT SHALL DELIVER TO LANDLORD AN ASSUMPTION AGREEMENT
REASONABLY ACCEPTABLE TO LANDLORD EXECUTED BY TENANT AND THE TRANSFEREE,
TOGETHER WITH A CERTIFICATE OF INSURANCE EVIDENCING THE TRANSFEREE’S COMPLIANCE
WITH THE INSURANCE REQUIREMENTS OF TENANT UNDER THIS LEASE.  TENANT AGREES TO
REIMBURSE LANDLORD FOR REASONABLE ADMINISTRATIVE AND ATTORNEYS’ FEES IN
CONNECTION WITH THE PROCESSING AND DOCUMENTATION OF ANY TRANSFER FOR WHICH
LANDLORD’S CONSENT IS REQUESTED.


 


19.          SUBORDINATION; MORTGAGEE’S RIGHTS.


 


(A)           TENANT ACCEPTS THIS LEASE SUBJECT AND SUBORDINATE TO ANY MORTGAGE
NOW OR IN THE FUTURE AFFECTING THE PREMISES, PROVIDED THAT TENANT’S RIGHT OF
POSSESSION OF THE PREMISES SHALL NOT BE DISTURBED BY THE MORTGAGEE SO LONG AS
TENANT IS NOT IN DEFAULT UNDER THIS LEASE.  THIS CLAUSE SHALL BE SELF-OPERATIVE,
BUT WITHIN 10 DAYS AFTER REQUEST, TENANT SHALL EXECUTE AND DELIVER ANY FURTHER
INSTRUMENTS CONFIRMING THE SUBORDINATION OF THIS LEASE AND ANY FURTHER
INSTRUMENTS OF ATTORNMENT THAT THE MORTGAGEE MAY REASONABLY REQUEST.  HOWEVER,
ANY MORTGAGEE MAY AT ANY TIME SUBORDINATE ITS MORTGAGE TO THIS LEASE, WITHOUT
TENANT’S CONSENT, BY GIVING NOTICE TO TENANT, AND THIS LEASE SHALL THEN BE
DEEMED PRIOR TO SUCH MORTGAGE WITHOUT REGARD TO THEIR RESPECTIVE DATES OF
EXECUTION AND DELIVERY; PROVIDED THAT SUCH SUBORDINATION SHALL NOT AFFECT ANY
MORTGAGEE’S RIGHTS WITH RESPECT TO CONDEMNATION AWARDS, CASUALTY INSURANCE
PROCEEDS, INTERVENING LIENS OR ANY RIGHT WHICH SHALL ARISE BETWEEN THE RECORDING
OF SUCH MORTGAGE AND THE EXECUTION OF THIS LEASE.


 


(B)           NO MORTGAGEE SHALL BE (I) LIABLE FOR ANY ACT OR OMISSION OF A
PRIOR LANDLORD, (II) SUBJECT TO ANY RENTAL OFFSETS OR DEFENSES AGAINST A PRIOR
LANDLORD, (III) BOUND BY ANY AMENDMENT OF THIS LEASE MADE WITHOUT ITS WRITTEN
CONSENT, OR (IV) BOUND BY PAYMENT OF MONTHLY RENT MORE THAN ONE MONTH IN ADVANCE
OR LIABLE FOR ANY OTHER FUNDS PAID BY TENANT TO LANDLORD UNLESS SUCH FUNDS
ACTUALLY HAVE BEEN TRANSFERRED TO THE MORTGAGEE BY LANDLORD.


 


(C)           THE PROVISIONS OF SECTIONS 15 AND 16 ABOVE NOTWITHSTANDING,
LANDLORD’S OBLIGATION TO RESTORE THE PREMISES AFTER A CASUALTY OR CONDEMNATION
SHALL BE SUBJECT TO THE CONSENT AND PRIOR RIGHTS OF ANY MORTGAGEE.


 


20.          TENANT’S CERTIFICATE; FINANCIAL INFORMATION.  WITHIN 10 DAYS AFTER
LANDLORD’S REQUEST FROM TIME TO TIME, (A) TENANT SHALL EXECUTE, ACKNOWLEDGE AND
DELIVER TO LANDLORD, FOR THE BENEFIT OF LANDLORD, MORTGAGEE, ANY PROSPECTIVE
MORTGAGEE, AND ANY PROSPECTIVE PURCHASER OF

 

11

--------------------------------------------------------------------------------


 


LANDLORD’S INTEREST IN THE PROPERTY, AN ESTOPPEL CERTIFICATE IN THE FORM OF
ATTACHED EXHIBIT “C” (OR OTHER FORM REQUESTED BY LANDLORD), MODIFIED AS
NECESSARY TO ACCURATELY STATE THE FACTS REPRESENTED, AND (B) TENANT SHALL
FURNISH TO LANDLORD, LANDLORD’S MORTGAGEE, PROSPECTIVE MORTGAGEE AND/OR
PROSPECTIVE PURCHASER REASONABLY REQUESTED FINANCIAL INFORMATION.


 


21.          SURRENDER.


 


(A)           ON THE DATE ON WHICH THIS LEASE EXPIRES OR TERMINATES, TENANT
SHALL RETURN POSSESSION OF THE PREMISES TO LANDLORD IN GOOD CONDITION, EXCEPT
FOR ORDINARY WEAR AND TEAR, AND EXCEPT FOR CASUALTY DAMAGE OR OTHER CONDITIONS
THAT TENANT IS NOT REQUIRED TO REMEDY UNDER THIS LEASE.  PRIOR TO THE EXPIRATION
OR TERMINATION OF THIS LEASE, TENANT SHALL REMOVE FROM THE PROPERTY ALL
FURNITURE, TRADE FIXTURES, EQUIPMENT, WIRING AND CABLING (UNLESS LANDLORD
DIRECTS TENANT OTHERWISE), AND ALL OTHER PERSONAL PROPERTY INSTALLED BY TENANT
OR ITS ASSIGNEES OR SUBTENANTS.  TENANT SHALL REPAIR ANY DAMAGE RESULTING FROM
SUCH REMOVAL AND SHALL RESTORE THE PROPERTY TO GOOD ORDER AND CONDITION.  ANY OF
TENANT’S PERSONAL PROPERTY NOT REMOVED AS REQUIRED SHALL BE DEEMED ABANDONED,
AND LANDLORD, AT TENANT’S EXPENSE, MAY REMOVE, STORE, SELL OR OTHERWISE DISPOSE
OF SUCH PROPERTY IN SUCH MANNER AS LANDLORD MAY SEE FIT AND/OR LANDLORD MAY
RETAIN SUCH PROPERTY OR SALE PROCEEDS AS ITS PROPERTY.  IF TENANT DOES NOT
RETURN POSSESSION OF THE PREMISES TO LANDLORD IN THE CONDITION REQUIRED UNDER
THIS LEASE, TENANT SHALL PAY LANDLORD ALL RESULTING DAMAGES LANDLORD MAY SUFFER.


 


(B)           IF TENANT REMAINS IN POSSESSION OF THE PREMISES AFTER THE
EXPIRATION OR TERMINATION OF THIS LEASE, TENANT’S OCCUPANCY OF THE PREMISES
SHALL BE THAT OF A TENANCY AT WILL.  TENANT’S OCCUPANCY DURING ANY HOLDOVER
PERIOD SHALL OTHERWISE BE SUBJECT TO THE PROVISIONS OF THIS LEASE (UNLESS
CLEARLY INAPPLICABLE), EXCEPT THAT THE MONTHLY RENT SHALL BE 150% OF THE MONTHLY
RENT PAYABLE FOR THE LAST FULL MONTH IMMEDIATELY PRECEDING THE HOLDOVER.  NO
HOLDOVER OR PAYMENT BY TENANT AFTER THE EXPIRATION OR TERMINATION OF THIS LEASE
SHALL OPERATE TO EXTEND THE TERM OR PREVENT LANDLORD FROM IMMEDIATE RECOVERY OF
POSSESSION OF THE PREMISES BY SUMMARY PROCEEDINGS OR OTHERWISE.  ANY PROVISION
IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, ANY HOLDOVER BY TENANT SHALL
CONSTITUTE A DEFAULT ON THE PART OF TENANT UNDER THIS LEASE ENTITLING LANDLORD
TO EXERCISE, WITHOUT OBLIGATION TO PROVIDE TENANT ANY NOTICE OR CURE PERIOD, ALL
OF THE REMEDIES AVAILABLE TO LANDLORD IN THE EVENT OF A TENANT DEFAULT, AND
TENANT SHALL BE LIABLE FOR ALL DAMAGES, INCLUDING CONSEQUENTIAL DAMAGES, THAT
LANDLORD SUFFERS AS A RESULT OF THE HOLDOVER.


 


22.          DEFAULTS - REMEDIES.


 


(A)           IT SHALL BE AN EVENT OF DEFAULT:


 


(I)            IF TENANT DOES NOT PAY IN FULL WHEN DUE ANY AND ALL RENT AND,
EXCEPT AS PROVIDED IN SECTION 22(C) BELOW, TENANT FAILS TO CURE SUCH DEFAULT ON
OR BEFORE THE DATE THAT IS 5 BUSINESS DAYS AFTER LANDLORD GIVES TENANT NOTICE OF
DEFAULT;


 


(II)           IF TENANT ENTERS INTO OR PERMITS ANY TRANSFER IN VIOLATION OF
SECTION 18 ABOVE;


 


(III)          IF TENANT FAILS TO OBSERVE AND PERFORM OR OTHERWISE BREACHES ANY
OTHER PROVISION OF THIS LEASE, AND, EXCEPT AS PROVIDED IN SECTION 22(C) BELOW,
TENANT FAILS TO CURE THE DEFAULT ON OR BEFORE THE DATE THAT IS 10 DAYS AFTER
LANDLORD GIVES TENANT NOTICE OF DEFAULT;

 

12

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, IF THE DEFAULT CANNOT REASONABLY BE CURED WITHIN 10 DAYS
FOLLOWING LANDLORD’S GIVING OF NOTICE, TENANT SHALL BE AFFORDED ADDITIONAL
REASONABLE TIME (NOT TO EXCEED 30 DAYS FOLLOWING LANDLORD’S NOTICE) TO CURE THE
DEFAULT IF TENANT BEGINS TO CURE THE DEFAULT WITHIN 10 DAYS FOLLOWING LANDLORD’S
NOTICE AND CONTINUES DILIGENTLY IN GOOD FAITH TO COMPLETELY CURE THE DEFAULT; OR


 


(IV)          IF TENANT BECOMES INSOLVENT OR MAKES A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR OFFERS A SETTLEMENT TO CREDITORS, OR IF A PETITION IN
BANKRUPTCY OR FOR REORGANIZATION OR FOR AN ARRANGEMENT WITH CREDITORS UNDER ANY
FEDERAL OR STATE LAW IS FILED BY OR AGAINST TENANT, OR A BILL IN EQUITY OR OTHER
PROCEEDING FOR THE APPOINTMENT OF A RECEIVER FOR ANY OF TENANT’S ASSETS IS
COMMENCED, OR IF ANY OF THE REAL OR PERSONAL PROPERTY OF TENANT SHALL BE LEVIED
UPON; PROVIDED THAT ANY PROCEEDING BROUGHT BY ANYONE OTHER THAN LANDLORD OR
TENANT UNDER ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT UNTIL SUCH PROCEEDING HAS CONTINUED UNSTAYED FOR
MORE THAN 60 CONSECUTIVE DAYS.


 


(B)           IF AN EVENT OF DEFAULT OCCURS, LANDLORD SHALL HAVE THE FOLLOWING
RIGHTS AND REMEDIES:


 


(I)            LANDLORD, WITHOUT ANY OBLIGATION TO DO SO, MAY ELECT TO CURE THE
DEFAULT ON BEHALF OF TENANT, IN WHICH EVENT TENANT SHALL REIMBURSE LANDLORD UPON
DEMAND FOR ANY SUMS PAID OR COSTS INCURRED BY LANDLORD (TOGETHER WITH AN
ADMINISTRATIVE FEE OF 15% THEREOF) IN CURING THE DEFAULT, PLUS INTEREST AT THE
INTEREST RATE FROM THE RESPECTIVE DATES OF LANDLORD’S INCURRING SUCH COSTS,
WHICH SUMS AND COSTS TOGETHER WITH INTEREST AT THE INTEREST RATE SHALL BE DEEMED
ADDITIONAL RENT;


 


(II)           TO ENTER AND REPOSSESS THE PREMISES, BY BREAKING OPEN LOCKED
DOORS IF NECESSARY, AND REMOVE ALL PERSONS AND ALL OR ANY PROPERTY, BY ACTION AT
LAW OR OTHERWISE, WITHOUT BEING LIABLE FOR PROSECUTION OR DAMAGES.  LANDLORD
MAY, AT LANDLORD’S OPTION, MAKE ALTERATIONS AND REPAIRS IN ORDER TO RELET THE
PREMISES AND RELET ALL OR ANY PART(S) OF THE PREMISES FOR TENANT’S ACCOUNT. 
TENANT AGREES TO PAY TO LANDLORD ON DEMAND ANY DEFICIENCY (TAKING INTO ACCOUNT
ALL COSTS INCURRED BY LANDLORD) THAT MAY ARISE BY REASON OF SUCH RELETTING.  IN
THE EVENT OF RELETTING WITHOUT TERMINATION OF THIS LEASE, LANDLORD MAY AT ANY
TIME THEREAFTER ELECT TO TERMINATE THIS LEASE FOR SUCH PREVIOUS BREACH;


 


(III)          TO ACCELERATE THE WHOLE OR ANY PART OF THE RENT FOR THE BALANCE
OF THE TERM, AND DECLARE THE SAME TO BE IMMEDIATELY DUE AND PAYABLE, LESS ANY
RENT THAT LANDLORD MAY REASONABLY BE EXPECTED TO COLLECT FROM ANY REPLACEMENT
TENANT OR OCCUPANT AT PREVAILING MARKET RATES; AND


 


(IV)          TO TERMINATE THIS LEASE AND THE TERM WITHOUT ANY RIGHT ON THE PART
OF TENANT TO SAVE THE FORFEITURE BY PAYMENT OF ANY SUM DUE OR BY OTHER
PERFORMANCE OF ANY CONDITION, TERM OR COVENANT BROKEN.


 


(C)           ANY PROVISION TO THE CONTRARY IN THIS SECTION 22 NOTWITHSTANDING,
(I) LANDLORD SHALL NOT BE REQUIRED TO GIVE TENANT THE NOTICE AND OPPORTUNITY TO
CURE PROVIDED IN SECTION 22(A) ABOVE MORE THAN TWICE IN ANY CONSECUTIVE 12-MONTH
PERIOD, AND THEREAFTER LANDLORD MAY DECLARE AN EVENT OF DEFAULT WITHOUT
AFFORDING TENANT ANY OF THE NOTICE AND CURE RIGHTS PROVIDED UNDER

 

13

--------------------------------------------------------------------------------


 


THIS LEASE, AND (II) LANDLORD SHALL NOT BE REQUIRED TO GIVE SUCH NOTICE PRIOR TO
EXERCISING ITS RIGHTS UNDER SECTION 22(B) IF TENANT FAILS TO COMPLY WITH THE
PROVISIONS OF SECTIONS 13, 20 OR 27 OR IN AN EMERGENCY.


 


(D)           NO WAIVER BY LANDLORD OF ANY BREACH BY TENANT SHALL BE A WAIVER OF
ANY SUBSEQUENT BREACH, NOR SHALL ANY FORBEARANCE BY LANDLORD TO SEEK A REMEDY
FOR ANY BREACH BY TENANT BE A WAIVER BY LANDLORD OF ANY RIGHTS AND REMEDIES WITH
RESPECT TO SUCH OR ANY SUBSEQUENT BREACH.  EFFORTS BY LANDLORD TO MITIGATE THE
DAMAGES CAUSED BY TENANT’S DEFAULT SHALL NOT CONSTITUTE A WAIVER OF LANDLORD’S
RIGHT TO RECOVER DAMAGES HEREUNDER.  NO RIGHT OR REMEDY HEREIN CONFERRED UPON OR
RESERVED TO LANDLORD IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY
PROVIDED HEREIN OR BY LAW, BUT EACH SHALL BE CUMULATIVE AND IN ADDITION TO EVERY
OTHER RIGHT OR REMEDY GIVEN HEREIN OR NOW OR HEREAFTER EXISTING AT LAW OR IN
EQUITY.  NO PAYMENT BY TENANT OR RECEIPT OR ACCEPTANCE BY LANDLORD OF A LESSER
AMOUNT THAN THE TOTAL AMOUNT DUE LANDLORD UNDER THIS LEASE SHALL BE DEEMED TO BE
OTHER THAN ON ACCOUNT, NOR SHALL ANY ENDORSEMENT OR STATEMENT ON ANY CHECK OR
PAYMENT BE DEEMED AN ACCORD AND SATISFACTION, AND LANDLORD MAY ACCEPT SUCH CHECK
OR PAYMENT WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE BALANCE OF RENT
DUE, OR LANDLORD’S RIGHT TO PURSUE ANY OTHER AVAILABLE REMEDY.


 


(E)           IF EITHER PARTY COMMENCES AN ACTION AGAINST THE OTHER PARTY
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE PREVAILING PARTY SHALL BE
ENTITLED TO HAVE AND RECOVER FROM THE OTHER PARTY ATTORNEYS’ FEES, COSTS OF
SUIT, INVESTIGATION EXPENSES AND DISCOVERY COSTS, INCLUDING COSTS OF APPEAL.


 


(F)            LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE.


 


23.          AUTHORITY.  TENANT REPRESENTS AND WARRANTS TO LANDLORD THAT:
 (A) TENANT IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE UNDER WHICH TENANT IS ORGANIZED, AND QUALIFIED TO DO BUSINESS IN
THE STATE IN WHICH THE PROPERTY IS LOCATED, AND (B) THE PERSON(S) SIGNING THIS
LEASE ARE DULY AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE ON BEHALF OF
TENANT.  LANDLORD REPRESENTS AND WARRANTS TO TENANT THAT:  (A) LANDLORD IS DULY
FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE UNDER
WHICH LANDLORD IS ORGANIZED AND QUALIFIED TO DO BUSINESS IN THE STATE IN WHICH
THE PROPERTY IS LOCATED, (B) HAS THE LEGAL RIGHT TO LEASE TO TENANT THE PREMISES
AND (C) THE PERSON(S) SIGNING THIS LEASE ARE DULY AUTHORIZED TO EXECUTE AND
DELIVER THIS LEASE ON BEHALF OF LANDLORD.


 


24.          LIABILITY OF LANDLORD.  THE WORD “LANDLORD” IN THIS LEASE INCLUDES
THE LANDLORD EXECUTING THIS LEASE AS WELL AS ITS SUCCESSORS AND ASSIGNS, EACH OF
WHICH SHALL HAVE THE SAME RIGHTS, REMEDIES, POWERS, AUTHORITIES AND PRIVILEGES
AS IT WOULD HAVE HAD IT ORIGINALLY SIGNED THIS LEASE AS LANDLORD.  ANY SUCH
PERSON OR ENTITY, WHETHER OR NOT NAMED IN THIS LEASE, SHALL HAVE NO LIABILITY
UNDER THIS LEASE AFTER IT CEASES TO HOLD TITLE TO THE PREMISES EXCEPT FOR
OBLIGATIONS ALREADY ACCRUED (AND, AS TO ANY UNAPPLIED PORTION OF TENANT’S
SECURITY DEPOSIT, LANDLORD SHALL BE RELIEVED OF ALL LIABILITY UPON TRANSFER OF
SUCH PORTION TO ITS SUCCESSOR IN INTEREST).  TENANT SHALL LOOK SOLELY TO
LANDLORD’S SUCCESSOR IN INTEREST FOR THE PERFORMANCE OF THE COVENANTS AND
OBLIGATIONS OF THE LANDLORD HEREUNDER WHICH SUBSEQUENTLY ACCRUE.  LANDLORD SHALL
NOT BE DEEMED TO BE IN DEFAULT UNDER THIS LEASE UNLESS TENANT GIVES LANDLORD
NOTICE SPECIFYING THE DEFAULT AND LANDLORD FAILS TO CURE THE DEFAULT WITHIN A
REASONABLE PERIOD FOLLOWING TENANT’S NOTICE.  IN NO

 

14

--------------------------------------------------------------------------------


 


EVENT SHALL LANDLORD BE LIABLE TO TENANT FOR ANY LOSS OF BUSINESS OR PROFITS OF
TENANT OR FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES OF ANY KIND.  NEITHER
LANDLORD NOR ANY PRINCIPAL OF LANDLORD NOR ANY OWNER OF THE PROPERTY, WHETHER
DISCLOSED OR UNDISCLOSED, SHALL HAVE ANY PERSONAL LIABILITY WITH RESPECT TO ANY
OF THE PROVISIONS OF THIS LEASE OR THE PREMISES; TENANT SHALL LOOK SOLELY TO THE
EQUITY OF LANDLORD IN THE PROPERTY FOR THE SATISFACTION OF ANY CLAIM BY TENANT
AGAINST LANDLORD.


 


25.          MISCELLANEOUS.


 


(A)           THE CAPTIONS IN THIS LEASE ARE FOR CONVENIENCE ONLY, ARE NOT A
PART OF THIS LEASE AND DO NOT IN ANY WAY DEFINE, LIMIT, DESCRIBE OR AMPLIFY THE
TERMS OF THIS LEASE.


 


(B)           THIS LEASE REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO AND THERE ARE NO COLLATERAL OR ORAL AGREEMENTS OR UNDERSTANDINGS BETWEEN
LANDLORD AND TENANT WITH RESPECT TO THE PREMISES OR THE PROPERTY.  NO RIGHTS,
EASEMENTS OR LICENSES ARE ACQUIRED IN THE PROPERTY OR ANY LAND ADJACENT TO THE
PROPERTY BY TENANT BY IMPLICATION OR OTHERWISE EXCEPT AS EXPRESSLY SET FORTH IN
THIS LEASE.  THIS LEASE SHALL NOT BE MODIFIED IN ANY MANNER EXCEPT BY AN
INSTRUMENT IN WRITING EXECUTED BY THE PARTIES.  THE MASCULINE (OR NEUTER)
PRONOUN AND THE SINGULAR NUMBER SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER
GENDERS AND THE SINGULAR AND PLURAL NUMBER.  THE WORD “INCLUDING” FOLLOWED BY
ANY SPECIFIC ITEM(S) IS DEEMED TO REFER TO EXAMPLES RATHER THAN TO BE WORDS OF
LIMITATION.  THE WORD “PERSON” INCLUDES A NATURAL PERSON, A PARTNERSHIP, A
CORPORATION, A LIMITED LIABILITY COMPANY, AN ASSOCIATION AND ANY OTHER FORM OF
BUSINESS ASSOCIATION OR ENTITY.  BOTH PARTIES HAVING PARTICIPATED FULLY AND
EQUALLY IN THE NEGOTIATION AND PREPARATION OF THIS LEASE, THIS LEASE SHALL NOT
BE MORE STRICTLY CONSTRUED, NOR ANY AMBIGUITIES IN THIS LEASE RESOLVED, AGAINST
EITHER LANDLORD OR TENANT.


 


(C)           EACH COVENANT, AGREEMENT, OBLIGATION, TERM, CONDITION OR OTHER
PROVISION CONTAINED IN THIS LEASE SHALL BE DEEMED AND CONSTRUED AS A SEPARATE
AND INDEPENDENT COVENANT OF THE PARTY BOUND BY, UNDERTAKING OR MAKING THE SAME,
NOT DEPENDENT ON ANY OTHER PROVISION OF THIS LEASE UNLESS OTHERWISE EXPRESSLY
PROVIDED.  ALL OF THE TERMS AND CONDITIONS SET FORTH IN THIS LEASE SHALL APPLY
THROUGHOUT THE TERM UNLESS OTHERWISE EXPRESSLY SET FORTH HEREIN.


 


(D)           IF ANY PROVISIONS OF THIS LEASE SHALL BE DECLARED UNENFORCEABLE IN
ANY RESPECT, SUCH UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS
LEASE, AND EACH SUCH PROVISION SHALL BE DEEMED TO BE MODIFIED, IF POSSIBLE, IN
SUCH A MANNER AS TO RENDER IT ENFORCEABLE AND TO PRESERVE TO THE EXTENT POSSIBLE
THE INTENT OF THE PARTIES AS SET FORTH HEREIN.  THIS LEASE SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.


 


(E)           THIS LEASE SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
LANDLORD AND TENANT AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES AND
PERMITTED SUCCESSORS AND ASSIGNS.  ALL PERSONS LIABLE FOR THE OBLIGATIONS OF
TENANT UNDER THIS LEASE SHALL BE JOINTLY AND SEVERALLY LIABLE FOR SUCH
OBLIGATIONS.


 


(F)            TENANT SHALL NOT RECORD THIS LEASE OR ANY MEMORANDUM WITHOUT
LANDLORD’S PRIOR CONSENT.


 


26.          NOTICES.  ANY NOTICE, CONSENT OR OTHER COMMUNICATION UNDER THIS
LEASE SHALL BE IN WRITING AND ADDRESSED TO LANDLORD OR TENANT AT THEIR
RESPECTIVE ADDRESSES SPECIFIED IN SECTION 1 ABOVE

 

15

--------------------------------------------------------------------------------


 


(OR TO SUCH OTHER ADDRESS AS EITHER MAY DESIGNATE BY NOTICE TO THE OTHER) WITH A
COPY TO ANY MORTGAGEE OR OTHER PARTY DESIGNATED BY LANDLORD.  EACH NOTICE OR
OTHER COMMUNICATION SHALL BE DEEMED GIVEN IF SENT BY PREPAID OVERNIGHT DELIVERY
SERVICE OR BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID OR IN
ANY OTHER MANNER, WITH DELIVERY IN ANY CASE EVIDENCED BY A RECEIPT, AND SHALL BE
DEEMED TO HAVE BEEN GIVEN ON THE DAY OF ACTUAL DELIVERY TO THE INTENDED
RECIPIENT OR ON THE BUSINESS DAY DELIVERY IS REFUSED.  THE GIVING OF NOTICE BY
LANDLORD’S ATTORNEYS, REPRESENTATIVES AND AGENTS UNDER THIS SECTION SHALL BE
DEEMED TO BE THE ACTS OF LANDLORD.


 


27.          SECURITY DEPOSIT/LETTER OF CREDIT.  UPON EXECUTION OF THIS LEASE,
TENANT SHALL DEPOSIT WITH LANDLORD AND SHALL MAINTAIN AT ALL TIMES ON DEPOSIT
WITH LANDLORD AND KEEP WHOLE AND UNENCUMBERED AN IRREVOCABLE, ASSIGNABLE,
NON-DOCUMENTARY STANDBY LETTER OF CREDIT IN FORM, AND ISSUED BY, A FINANCIAL
INSTITUTION ACCEPTABLE TO LANDLORD IN THE AMOUNT OF THIRTY-THREE THOUSAND
DOLLARS ($33,000.00), AS SECURITY FOR THE FAITHFUL PERFORMANCE BY TENANT OF
EVERY TERM AND CONDITION OF THIS LEASE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
THAT TENANT MAY NOT DIRECT LANDLORD TO APPLY SAID SECURITY IN PAYMENT OF RENT
FOR ANY MONTH DURING THE LEASE TERM.  IF THERE SHALL BE A BREACH OR DEFAULT BY
TENANT IN RESPECT OF ANY TERM OR CONDITION OF THIS LEASE, AND SUCH BREACH OR
DEFAULT IS NOT CURED WITHIN THE APPLICABLE CURE PERIOD, IF ANY, LANDLORD MAY
DRAW UPON ALL OR ANY PART OF THE LETTER OF CREDIT TO PERFORM THE SAME FOR THE
ACCOUNT OF TENANT, OR FOR ANY DAMAGES, WHETHER SUCH DAMAGES OR DEFAULT ACCRUE
BEFORE OR AFTER SUMMARY PROCEEDINGS OR RE-ENTRY BY LANDLORD.  LANDLORD SHALL NOT
BE REQUIRED SO TO USE, APPLY OR RETAIN THE WHOLE OR ANY PART OF SAID SECURITY
NOR SHALL THE PROVISIONS HEREIN CONTAINED LIMIT THE RIGHTS AND REMEDIES OF
LANDLORD UNDER THIS LEASE.  IF TENANT SHALL FULLY AND FAITHFULLY COMPLY WITH ALL
OF THE PROVISIONS OF THIS LEASE, THEN, UPON THE TERMINATION OR EXPIRATION OF
THIS LEASE BY LAPSE OF TIME OR OTHERWISE AND TENANT’S SURRENDER OF THE PREMISES
IN THE CONDITION REQUIRED UNDER THIS LEASE, SAID SECURITY OR ANY BALANCE THEREOF
REMAINING, SHALL BE RETURNED TO TENANT WITHIN 30 DAYS AFTER SUCH TERMINATION OR
EXPIRATION AND SURRENDER, AS APPLICABLE.  IN THE EVENT OF ANY SALE, TRANSFER OR
ASSIGNMENT OF LANDLORD’S INTEREST UNDER THIS LEASE, LANDLORD MAY TRANSFER OR
ASSIGN SAID SECURITY TO THE TRANSFEREE, AND LANDLORD THEREUPON SHALL BE RELEASED
FROM ALL LIABILITY WITH RESPECT TO SAID SECURITY PROVIDED THAT THE TRANSFEREE
ACCEPTS RESPONSIBILITY FOR SAID SECURITY.  WITHOUT AFFECTING THE NON-DOCUMENTARY
STATUS OF THE LETTER OF CREDIT AND WITHOUT INVOLVING THE ISSUER OF THE LETTER OF
CREDIT IN ANY MATTERS AFFECTING THIS LEASE, LANDLORD SHALL NOT PRESENT A DRAFT
UNDER THE LETTER OF CREDIT FOR PAYMENT UNLESS (1) A DEFAULT EXISTS ON THE PART
OF TENANT BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD OR (2) THE LETTER IS
SCHEDULED TO EXPIRE BEFORE THE TIME SPECIFIED ABOVE FOR THE RETURN OF THE
SECURITY TO TENANT, AND AT LEAST 20 DAYS BEFORE THE EXPIRATION OF THE LETTER OF
CREDIT A RENEWAL LETTER OF CREDIT SHALL NOT HAVE BEEN DELIVERED TO LANDLORD. 
TENANT AGREES TO KEEP RENEWING THE LETTER OF CREDIT UNTIL THE TIME SPECIFIED
ABOVE FOR THE RETURN OF THE SECURITY TO TENANT, WITHOUT ANY NEED ON THE PART OF
LANDLORD TO GIVE TENANT ANY NOTICE THAT IT IS IN DEFAULT IN SUPPLYING THAT
RENEWAL, ANY PROVISION OF THIS LEASE AS TO NOTICE OF DEFAULT TO TENANT TO THE
CONTRARY NOTWITHSTANDING.  THE EMPLOYMENT OF A LETTER OF CREDIT IS AN
ACCOMMODATION TO TENANT AND THE OBJECT OF THIS SECTION IS TO PRESERVE LANDLORD’S
RIGHTS TO DEAL WITH THE SECURITY AS IF IT WERE CASH.  WITHOUT LIMITING THE
FOREGOING, THE ISSUER OF THE LETTER OF CREDIT HAS NO INTEREST IN, OR CONCERN
WITH, THIS LEASE OR THE PERFORMANCE UNDER IT BY EITHER PARTY.  THE ISSUER’S SOLE
OBLIGATION IS TO HONOR A SIGHT DRAFT TIMELY DRAWN AND PRESENTED.


 


28.          AUTOMATIC FUNDS TRANSFER.  MONTHLY RENT PAYMENTS SHALL BE MADE
AUTOMATICALLY VIA ELECTRONIC FUNDS TRANSFER TO AN ACCOUNT DESIGNATED BY
LANDLORD.

 

16

--------------------------------------------------------------------------------


 


29.          INITIAL TENANT IMPROVEMENTS.


 


(A)           PLAN APPROVAL.  LANDLORD AND TENANT HEREBY APPROVE THE PLANS AND
SPECIFICATIONS DATED JULY 28, 2005 PREPARED BY WCL ASSOCIATES, INC., FOR THE
INITIAL LEASEHOLD IMPROVEMENTS TO BE CONSTRUCTED BY LANDLORD (THE “INITIAL
TENANT IMPROVEMENTS”) ATTACHED TO THIS LEASE AS EXHIBIT ”E” (THE “PLANS”).  THE
INITIAL TENANT IMPROVEMENTS TO BE CONSTRUCTED BY LANDLORD DO NOT INCLUDE ANY OF
THE ALTERNATES LISTED ON THE PLANS.


 


(B)           COMPLETION BY LANDLORD.  LANDLORD SHALL COMPLETE THE INITIAL
TENANT IMPROVEMENTS, AT LANDLORD’S EXPENSE, IN ACCORDANCE WITH THE PLANS.  THE
INITIAL TENANT IMPROVEMENTS SHALL BE SUBSTANTIALLY COMPLETED READY FOR USE AND
OCCUPANCY BY TENANT ON OR ABOUT NOVEMBER 1, 2005 (THE “TARGET COMPLETION DATE”),
SUBJECT TO EXTENSION FOR DELAYS DUE TO ANY CAUSE BEYOND THE REASONABLE CONTROL
OF LANDLORD OR LANDLORD’S CONTRACTORS OR SUPPLIERS.  ALL CONSTRUCTION SHALL BE
DONE IN A GOOD AND WORKMANLIKE MANNER.  TENANT’S OCCUPANCY OF THE PREMISES SHALL
CONSTITUTE TENANT’S ACCEPTANCE OF LANDLORD’S WORK, SUBJECT ONLY TO PUNCH LIST
ITEMS AGREED TO BETWEEN LANDLORD AND TENANT PRIOR TO SUCH OCCUPANCY.  THE
INITIAL TENANT IMPROVEMENTS DO NOT INCLUDE ANY IMPROVEMENTS OTHER THAN AS SHOWN
ON THE PLANS AND DO NOT INCLUDE ANY OF TENANT’S TRADE FIXTURES, EQUIPMENT OR
PERSONAL PROPERTY, ALL OF WHICH SHALL BE TENANT’S SOLE COST AND RESPONSIBILITY.


 


(C)           ACCESS.  PRIOR TO THE COMPLETION OF THE INITIAL TENANT
IMPROVEMENTS, TENANT SHALL BE AFFORDED ACCESS TO THE PREMISES, AT TENANT’S OWN
RISK, EXPENSE AND RESPONSIBILITY, FOR PURPOSES OF INSTALLING TENANT’S TRADE
FIXTURES AND EQUIPMENT, PROVIDED TENANT DOES NOT INTERFERE WITH LANDLORD’S
TIMELY COMPLETION OF THE INITIAL TENANT IMPROVEMENTS.  IN CONNECTION WITH ACCESS
BY TENANT, IF ANY, PRIOR TO THE COMMENCEMENT DATE, TENANT SHALL ABIDE BY THE
TERMS AND CONDITIONS OF THIS LEASE INCLUDING CARRYING THE INSURANCE SPECIFIED BY
THE LEASE, AS IF THE TERM OF THIS LEASE HAD ALREADY COMMENCED, EXCEPT THAT
TENANT SHALL HAVE NO OBLIGATION TO PAY MINIMUM ANNUAL RENT OR OPERATING EXPENSES
FOR THE PERIOD PRECEDING THE COMMENCEMENT DATE.  TENANT SHALL ALSO PAY THE
CHARGES FOR ALL UTILITIES FURNISHED TO THE PREMISES DURING TENANT’S
PRE-COMMENCEMENT ACCESS PERIOD, IF ANY, AS REASONABLY ESTIMATED BY LANDLORD. 
THIS LEASE, AND MONTHLY RENT, SHALL COMMENCE ON NOVEMBER 1, 2005, AND THE
COMMENCEMENT DATE IS NOT TIED TO THE COMPLETION BY LANDLORD OF THE INITIAL
TENANT IMPROVEMENTS.  LANDLORD SHALL HAVE THE RIGHT TO RESTRICT TENANT’S ACCESS,
WHETHER BEFORE OR AFTER THE COMMENCEMENT DATE, AS REASONABLY NECESSARY TO
COMPLETE THE INITIAL TENANT IMPROVEMENTS.


 


30.          PARKING.  TENANT SHALL BE ENTITLED TO THE EXCLUSIVE USE OF 90
PARKING SPACES (BASED ON 2.83 SPACES PER 1,000 RENTABLE SQUARE FEET), AS SHOWN
ON ATTACHED EXHIBIT “F”.  TENANT MAY SIGN (IN A MANNER CONSISTENT WITH
LANDLORD’S SIGN CRITERIA) A PORTION OF TENANT’S EXCLUSIVE PARKING FOR TENANT
VISITOR PARKING AND TENANT RESERVED PARKING.  TENANT SHALL NOT UTILIZE PARKING
IN EXCESS OF THE RATIO AFFORDED TENANT IN THIS LEASE.


 

Tenant desires to expand its office use of the Premises beyond that currently
permitted under Section 1(i) of this Lease and under the City parking
requirements.  In that regard, Tenant, with Landlord’s consent and assistance,
is seeking an Interim Use Permit from the City of Plymouth that would permit
Tenant to expand its office space within the Premises by providing off-site
parking for Tenant’s employees at certain premises Tenant leases from Landlord
at 4600 Nathan Lane (“Additional Parking”).  If Tenant obtains the Interim Use
Permit, and so long as the

 

17

--------------------------------------------------------------------------------


 

Interim Use Permits remains in force, Tenant may build out and use such portion
of the Premises for office uses as the City may permit pursuant to the Interim
Use Permit.  Tenant shall be solely responsible for obtaining the Interim Use
Permit at its sole cost and expense, and shall be solely responsible for
complying with all requirements and conditions imposed by the City in connection
with the Interim Use Permit.  Landlord agrees to cooperate (without
out-of-pocket expense to Landlord) with Tenant in obtaining the Interim Use
Permit and any other permit required by the City to obtain the Additional
Parking.  Any rights Tenant may have to park vehicles at 4600 Nathan Lane shall
terminate upon the expiration or termination of Tenant’s tenancy in that
property.

 

In the event that the City does not issue all permits necessary for the
expansion of Tenant’s office for the Additional Parking on or before
September 30, 2005, Tenant may, at its discretion, elect to terminate this Lease
by giving written notice of termination on or before October 3, 2005, time being
of the essence (if Tenant fails to timely give notice of termination, this
termination right shall be deemed waived and shall be of no further force or
effect).  If Tenant elects to terminate this Lease, Landlord shall immediately
stop work on the Initial Tenant Improvements and shall not incur any additional
expenses not already incurred or committed by the Landlord in connection with
this Lease.  Tenant shall thereafter pay to Landlord all expenses and costs
incurred by the Landlord in connection with the Initial Tenant Improvements and
the costs incurred by the Landlord, if any, in obtaining the Special Use Permit
for the Additional Parking, such costs, however, (cumulatively) not to exceed
Two Hundred Thousand Dollars ($200,000).  Landlord shall provide to Tenant all
documentation reasonably necessary to substantiate that Landlord has incurred or
is committed to the above costs.  Landlord shall have the right to suspend
construction of the Initial Tenant Improvements once the $200,000 threshold
described above is reached, unless Tenant waives in writing this termination
right.  Any such suspension shall not delay the Commencement Date of this Lease.

 

In the event the City fails to issue the Interim Use Permit, and in the event
Tenant does not terminate this Lease as provided above, upon Tenant’s request
Landlord will cooperate with Tenant with respect to exploring options for
alternative space to be provided by Landlord to Tenant, which may include a
build-to-suit property to be constructed by Landlord and leased to Tenant.  This
paragraph does not constitute a binding commitment on the part of Landlord to
provide Tenant alternative space, and no obligation on the part of Landlord to
provide, or Tenant to accept, alternative space shall exist unless and until
Landlord and Tenant enter into a definitive agreement relating to the
acquisition, construction and/or leasing of such alternative space, as
applicable.  It is anticipated that any such agreement will provide for the
termination of this Lease effective as of the date Tenant has occupied the
alternative space under the new lease with Landlord and commenced payment of
rent to Landlord thereunder.  This paragraph shall apply only while Liberty
Property Limited Partnership is the Landlord under this Lease, and this
paragraph shall terminate upon the sale or other disposition of Liberty’s
interest in the Building.  Without limiting the foregoing, the obligations under
this paragraph shall not bind any Mortgagee of the Building.

 


31.          RIGHT OF FIRST OFFER.  THE TERM “OFFER SPACE” HEREIN MEANS ANY
SPACE CONTIGUOUS TO THE PREMISES THAT BECOMES AVAILABLE IN THE BUILDING.  IN THE
EVENT ANY OFFER SPACE IS AVAILABLE FOR LEASE AT ANY TIME DURING THE TERM OF THIS
LEASE, AND THE PARTY, IF ANY, IN POSSESSION OF SUCH OFFER SPACE DOES NOT DESIRE
TO REMAIN IN POSSESSION, LANDLORD SHALL GIVE TENANT WRITTEN NOTICE OF THE

 

18

--------------------------------------------------------------------------------


 


AVAILABILITY OF SUCH OFFER SPACE AND OF THE PROPOSED MINIMUM ANNUAL RENT FOR
SUCH OFFER SPACE (WHICH SHALL BE THE THEN PREVAILING RATE FOR COMPARABLE SPACE
IN THE BUILDING AS REASONABLY DETERMINED BY LANDLORD), AND TENANT SHALL HAVE THE
RIGHT, AT ITS OPTION, TO LEASE SUCH OFFER SPACE PROVIDED (A) TENANT DELIVERS TO
LANDLORD WRITTEN NOTICE EXERCISING ITS RIGHT TO LEASE SUCH OFFER SPACE WITHIN 20
BUSINESS DAYS OF RECEIPT OF LANDLORD’S NOTICE OF AVAILABILITY OF SUCH OFFER
SPACE, AND (B) TENANT IS NOT IN DEFAULT IN ANY MATERIAL RESPECT UNDER THIS LEASE
AT THE TIME TENANT EXERCISES ITS RIGHT TO LEASE SUCH OFFER SPACE AND AT THE TIME
TENANT IS TO TAKE POSSESSION OF SUCH OFFER SPACE.  IF TENANT FAILS TO EXERCISE
TIMELY ITS RIGHT TO LEASE SUCH OFFER SPACE WITH RESPECT TO A PARTICULAR NOTICE
OF AVAILABILITY GIVEN BY LANDLORD, TENANT WILL HAVE NO FURTHER RIGHT (AHEAD OF
ANY OTHER PERSON OR ENTITY) TO LEASE SUCH OFFER SPACE, AND THIS RIGHT OF FIRST
OFFER SHALL TERMINATE WITH RESPECT TO SUCH OFFER SPACE.  IF TENANT ELECTS TO
EXERCISE ITS RIGHT TO LEASE SUCH OFFER SPACE, THE TERMS, CONDITIONS AND
COVENANTS APPLICABLE TO SUCH OFFER SPACE SHALL BE AS SET FORTH IN THIS LEASE,
EXCEPT THAT THE MINIMUM ANNUAL RENT REGARDING SUCH SPACE SHALL BE AT THE THEN
PREVAILING RATE FOR COMPARABLE SPACE IN THE BUILDING AS DETERMINED BY LANDLORD
AND AS STATED IN THE OFFER NOTICE, AND THE OFFER SPACE SHALL BE DELIVERED TO
TENANT IN AN “AS IS” CONDITION.  THE COMMENCEMENT DATE FOR THE LEASE COVERING
SUCH SPACE SHALL BE THE DATE FOLLOWING THE EXERCISE OF SUCH OPTION ON WHICH SUCH
SPACE IS FIRST MADE AVAILABLE TO TENANT.  IF TENANT EXERCISES ITS RIGHT TO LEASE
SUCH SPACE, LANDLORD AND TENANT SHALL EXECUTE AND DELIVER AN APPROPRIATE
AMENDMENT TO THIS LEASE REGARDING THE LEASE OF SUCH SPACE.  THE FOREGOING
NOTWITHSTANDING, TENANT SHALL HAVE NO RIGHT TO LEASE ANY OFFER SPACE UNLESS AT
LEAST TWO (2) FULL YEARS REMAIN IN THE TERM HEREOF OR UNLESS TENANT HAS THE
RIGHT TO EXTEND THE TERM AND DOES SO IN CONNECTION WITH ITS LEASE OF THE OFFER
SPACE.  THE RIGHTS PROVIDED TENANT IN THIS SECTION SHALL BE SUBJECT TO ANY PRIOR
RIGHTS OF ANY EXISTING TENANT OF THE BUILDING.  IF TENANT EXERCISES ITS RIGHTS
TO LEASE SUCH OFFER SPACE, THEN TENANT SHALL BE AFFORDED AN ADDITIONAL 2.83
PARKING SPACES PER 1,000 RENTABLE SQUARE FEET OF THE OFFER SPACE.


 

Without limiting the foregoing, Landlord will use reasonable efforts to relocate
the current tenant of Suite 140 to another property owned by Landlord.  The
relocation will be subject to Landlord entering into an agreement acceptable to
Landlord, in its sole discretion, with said tenant for the termination of its
current lease for Suite 140 and for the leasing of the replacement premises.  If
Landlord is able to reach agreement with the tenant, Landlord will offer
Suite 140 to Tenant on the terms and conditions of this Section, provided,
however, that Tenant’s time to respond to Landlord’s offer of Suite 140 shall be
reduced from 20 business days to 5 business days.

 

Landlord’s approval:

/s/ Robert L. Kiel

 

 

Senior Vice President, Regional Director

 


32.          LEASING RESTRICTION.  LANDLORD AGREES THAT IT WILL NOT LEASE ANY
SPACE IN THE BUILDING TO A COMPETITOR OF TENANT WITHOUT FIRST OBTAINING TENANT’S
PRIOR WRITTEN CONSENT.  FOR PURPOSES OF THIS SECTION, “COMPETITOR” MEANS ANY
COMPANY ENGAGED IN THE MANUFACTURING, SALE, DISTRIBUTION, RESEARCH AND
DEVELOPMENT, OR MARKETING OF MEDICAL DEVICES.  THIS RESTRICTION SHALL BE
EFFECTIVE ONLY SO LONG AS TENANT IS OCCUPYING AT LEAST 50% OF THE PREMISES, AND
SHALL EXPIRE UPON THE SUBLEASING BY TENANT OF 50% OR MORE OF THE PREMISES (OTHER
THAN TO AN AFFILIATE OF TENANT) OR UPON AN ASSIGNMENT OF THIS LEASE (OTHER THAN
TO AN AFFILIATE OF TENANT).

 

19

--------------------------------------------------------------------------------


 


33.          BUILDING NAME.  LANDLORD SHALL NOT CHANGE THE NAME OF THE BUILDING
WITHOUT TENANT’S CONSENT.  LANDLORD SHALL NOT GRANT ANY OTHER TENANT OR OCCUPANT
OF THE BUILDING THE RIGHT TO NAME THE BUILDING WITHOUT TENANT’S CONSENT.


 


34.          EXTENSION OPTIONS.  PROVIDED THAT THERE THEN EXISTS NO EVENT OF
DEFAULT BY TENANT UNDER THIS LEASE BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD,
TENANT SHALL HAVE THE RIGHT AND OPTION TO EXTEND THE TERM OF THIS LEASE FOR TWO
(2) ADDITIONAL EXTENSION TERMS OF THREE (3) YEARS EACH.  EACH OPTION MUST BE
EXERCISED, IF AT ALL, BY GIVING LANDLORD PRIOR WRITTEN NOTICE, NO EARLIER THAN
TWELVE (12) MONTHS AND NO LATER THAN (9) MONTHS IN ADVANCE OF THE EXPIRATION
DATE OF THE THEN CURRENT LEASE TERM, OF TENANT’S ELECTION TO EXTEND THE LEASE
TERM; IT BEING AGREED THAT TIME IS OF THE ESSENCE.  EACH EXTENSION TERM SHALL BE
UNDER THE SAME TERMS AND CONDITIONS AS PROVIDED IN THE LEASE EXCEPT AS FOLLOWS:


 


(A)           THERE SHALL BE NO FURTHER OPTIONS TO EXTEND THE TERM;


 


(B)           TENANT SHALL ACCEPT THE PREMISES IN THEIR “AS IS” CONDITION,
WITHOUT ANY OBLIGATION ON THE PART OF LANDLORD TO PROVIDE ANY TENANT
IMPROVEMENTS OR TENANT IMPROVEMENT ALLOWANCE; AND


 


(C)           THE MINIMUM ANNUAL RENT FOR THE EXTENSION TERM SHALL BE NEGOTIATED
BETWEEN LANDLORD AND TENANT AS FOLLOWS:


 

Landlord shall provide Tenant written notice of Landlord’s good faith
determination of the fair market Minimum Annual Rent (“Landlord’s Rent
Determination Notice”) not more than 30 days following receipt of Tenant’s
notice of exercise.  If Tenant disputes Landlord’s determination and wishes to
negotiate the Minimum Annual Rent, Tenant shall so notify Landlord (“Tenant’s
Objection Notice”) within 15 days following Tenant’s receipt of Landlord’s Rent
Determination Notice; Tenant’s Objection Notice shall include Tenant’s good
faith determination of fair market Minimum Annual Rent.  If Tenant fails to
timely send Tenant’s Objection Notice, Tenant shall be deemed to have extended
this Lease on the terms set forth in Landlord’s Rent Determination Notice.  If
Tenant timely gives Tenant’s Objection Notice, Landlord and Tenant shall have
until that date that is (7) months in advance of the expiration date of the then
current lease Term by which to reach a written agreement regarding the Minimum
Annual Rent for the applicable extension term.  If Tenant and Landlord fail to
reach agreement by that date, Tenant’s exercise of its extension option shall be
deemed rescinded, and this lease shall expire on the expiration date of the then
current lease Term.

 

Upon the effective exercise of an extension option, at the request of either
party the parties hereto will enter into an appropriate amendment to the Lease
incorporating the terms of the Lease extension.

 

20

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.

 

 

 

Landlord:

 

 

 

 

 

LIBERTY PROPERTY LIMITED PARTNERSHIP

 

 

 

 

 

By: Liberty Property Trust, Sole General Partner

Date signed:

 

 

 

 

 

8/30/05

 

 

 

By:

/s/ Robert L. Kiel

 

 

 

 

 

Name:  Robert L. Kiel

 

 

 

 

Title:  Senior Vice President, Regional Director

 

 

 

 

 

 

Date signed:

 

Tenant:

 

 

 

 

 

 

ev3, INC.

 

 

 

 

 

 

 

 

By:

/s/ Patrick D. Spangler

 

 

 

 

Name:  Patrick D. Spangler

 

 

 

Title:  CFO

 

21

--------------------------------------------------------------------------------